EXHIBIT 10.4

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



[primal_logo.jpg] 






January 15, 2009




Special Situations Fund III QP, L.P.
Special Situations Fund III, L.P.
Special Situations Private Equity Fund, L.P.
Special Situations Technology Fund, L.P.
Special Situations Technology Fund II, L.P.
527 Madison Avenue, Suite 2600
New York, New York 10022
Attn:  Austin W. Marxe


Dear Austin,


Reference is hereby made to the following, each as amended and/or restated from
time to time through and including the date hereof:  (a) that certain Purchase
Agreement, dated as of June 8, 2004 (the “Purchase Agreement”), by and among
Primal Solutions, Inc. (“Primal”) and the investors party thereto, (b) the
Registration Rights Agreement, dated as of June 8, 2004 (the “Registration
Rights Agreement”), among Primal and the investors party thereto, (c) the
Warrants, dated as of June 15, 2004 (the “Warrants”), issued by Primal in
connection with the transactions contemplated by the Purchase Agreement, (d)
that certain Purchase Agreement, dated as of March 31, 2006 (the “Purchase
Agreement II”), by and among Primal, Wireless Billing Systems (“WBS”), and the
investors party thereto (the “Senior Lenders”), (e) the Amended and Restated 10%
Senior Secured Convertible Notes due December 31, 2009 (the “Notes”) issued by
Primal and WBS to the Senior Lenders pursuant to the terms of Purchase Agreement
II, (f) the Pledge and Security Agreement, dated as of March 31, 2006 (the
“Security Agreement”), among Primal, WBS and the Senior Lenders, (g) the Amended
and Restated Subordination Agreement, dated as of March 29, 2007 (the
“Subordination Agreement”), among Lightbridge Inc., Primal, WBS and the Senior
Lenders, (h) the Warrants, dated as of March 31, 2006 (the “Warrants II”),
issued by Primal in connection with the transactions contemplated by Purchase
Agreement II, (i) the Registration Rights Agreement, dated as of March 31, 2006
(the “Registration Rights Agreement II”), among Primal and the Senior Lenders,
named therein, and (j) any and all UCC financing statements, ancillary
agreements or other documents entered into pursuant to any of the foregoing as
well as any similar documents relating to financing transactions among Primal
and/or Wireless Billing Systems, on one hand, and the Senior Lenders, on the
other hand, (collectively with the agreements and instruments referenced above,
the “Transaction Documents”).  The addressees referenced above are hereinafter
collectively referred to as “SSF”.

                                                            
 
1 

--------------------------------------------------------------------------------

 

Primal and WBS are contemplating a proposed transaction (the “Proposed
Transaction”) pursuant to which, among other things, Primal and WBS would convey
substantially all of their assets, consisting primarily of all of their
respective rights to the Software (as defined in the Deal Documents referred to
below), their rights and obligations under certain customer contracts, and
certain other tangible and intangible assets, to BillWise, Inc., a California
corporation founded by two of Primal’s executive officers (“Billwise”).  The
terms of the proposed transaction are set forth in a proposed Asset Purchase
Agreement (the “APA”) and a related License Agreement (the “License Agreement”)
each to be effective as of January 1, 2009 (collectively, the “Deal Documents”),
copies of the most recent versions of which are attached hereto as Exhibit A.


Upon consummation of the Proposed Transaction, Primal intends to effect the
orderly winding up of its and WBS’s businesses (the “Wind-Up”) by consummating
the following transactions:


(a)           Effecting as promptly as practicable the remaining transactions
specified under the heading “Revised Buyout deal points & actions” in the
presentation, dated December 12, 2008, previously provided to SSF, except to the
extent expressly modified by the terms of the Deal Documents (as so modified,
the “Wind-Down Transactions”);


(b)           Paying to SSF no later than February 28, 2009 (the “Payment Date”)
an aggregate amount of no less than $518,913, representing a partial repayment
of $498,079 in principal on the Notes and the payment of $20,833; of accrued
interest on the Notes (the “Interim Payment”); and


(c)           Assigning to SSF effective as of the closing of the Proposed
Transaction all of Primal and WBS’s right, title and interest in and to the
royalty payments to be made by Billwise pursuant to Section 2.2 of the APA (the
“Royalty”) by executing and delivering to SSF upon the execution and delivery of
this letter agreement an assignment in substantially the form of Exhibit B
attached hereto (the “Royalty Assignment”).


In consideration of the Interim Payment and the Royalty Assignment, by executing
and delivering a counterpart hereof as provided below, SSF (including in its
capacities as a secured lender, contract holder, and stockholder of Primal)
hereby consents, acquiesces and agrees as follows:


(a)           to the execution, delivery, and performance of the Deal Documents
in the form attached hereto by Primal and WBS, the consummation of the Proposed
Transaction in accordance with the terms of the Deal Documents, and the
performance of the Wind-Down Transactions;


(b)           to waive, effective as of the consummation of the Proposed
Transaction, any default or “event of default” that may result from the Proposed
Transaction or the Wind-Down Transactions only so long as Primal and WBS have
fully performed their obligations hereunder; and


(c)           effective as of the closing of the Proposed Transaction to
release, by authorizing the delivery and filing of two termination statements on
Form UCC-3 in the forms attached hereto as Exhibit C, any lien, security
interest or other encumbrance SSF

                                                       
 
2 

--------------------------------------------------------------------------------

 

may have whether under the Transaction Documents or otherwise existing or
hereafter arising in the assets to be conveyed to Billwise pursuant to the Deal
Documents, as well as six computers, monitors, and printers expected to be
conveyed to employees in connection with their separation from Primal pursuant
to the Wind-Down Transactions;


(d)           SSF agrees that (i) the indefeasible payment in full of the
Interim Payment to SSF, (ii) the execution and delivery to SSF of the Royalty
Assignment as contemplated hereby, and (iii) the full, complete and indefeasible
payment and performance by Billwise of its obligations to SSF under the APA and
the Royalty Assignment shall collectively constitute payment in full of all
amounts outstanding under the Notes, including all principal and accrued
interest payable thereon.  Upon the latest of (i) the indefeasible receipt by
SSF of the Interim Payment, (ii) the receipt by SSF of a fully executed
counterpart of the Royalty Assignment, and (iii) the full, complete and
indefeasible payment and performance by Billwise of its obligations to SSF under
the APA and the Royalty Assignment (which, in any event, shall not be deemed to
have occurred prior to the end of the Royalty Period (as defined in the APA))
(the latest of such dates, the “Satisfaction Date”), SSF hereby authorizes
Primal, at its sole expense, to deliver and file one or more termination
statements on Form UCC-3 or to take such other action as Primal may deem
necessary or advisable to evidence the payment in full of the Notes as of the
Satisfaction Date and the release as of the Satisfaction Date of any lien,
security interest or other encumbrance SSF may have in the remaining assets of
Primal and/or WBS, whether under the Transaction Documents, otherwise existing
or hereafter arising.  Promptly following the Satisfaction Date, at Primal’s
request, SSF shall mark “paid in full” on the Notes and return the canceled
originally executed Notes to Primal; and


(e)           SSF agrees (i) to the sale, liquidation, or other disposal of the
remaining assets of Primal and WBS, (ii) any member of the Board of Directors of
Primal (the “Board”) or any officer or other authorized person be, and each of
them acting alone hereby is, authorized and empowered (i) to do all such acts
and things, (ii) to negotiate, execute, deliver and file, on behalf of and in
the name of Primal, agreements, certificates, instruments and other documents,
(iii) to make such changes to any of the foregoing (but excluding making any
changes to the Deal Documents or the Royalty Assignment without the prior
consent of SSF), and (iv) to pay such fees and expenses, in each case as may be
necessary or desirable in order to carry out and comply with the terms and
provisions of the foregoing.


           Primal and WBS acknowledge and agree that the consents and waivers
contained herein are expressly conditioned upon and subject to consummation of
the Proposed Transaction in accordance with the terms of the Deal Documents
attached hereto and the performance by Primal and WBS of their obligations
hereunder, including the timely payment when due of the Interim Payment and the
timely delivery of the Royalty Assignment.  Primal and WBS further acknowledge
and agree that (i) the failure of Primal and/or WBS to perform their obligations
hereunder when due and (ii) the failure of Billwise to indefeasibly pay and
perform when due its obligations to SSF under the APA and the Royalty Assignment
shall constitute additional “Events of Default” under the Notes which shall
entitle SSF to exercise all of its rights and remedies thereunder and under the
other Transaction Documents.

                                                         
 
3 

--------------------------------------------------------------------------------

 

Except as otherwise expressly modified hereby, the Transaction Documents shall
remain in full force and effect.


This letter agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one and
the same instrument.  This letter agreement shall be governed by, and construed
in accordance with, the laws of the State of New York applicable to contracts to
be performed in such state.




[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------


 
If the above accurately reflects our agreement, please execute a counterpart of
this letter agreement in the space provided below and return it to Primal.




Very truly yours,


PRIMAL SOLUTIONS, INC.




By:  /s/ John E. Rehfeld                                          
Name:  John E. Rehfeld
Its:           Authorized Person


WIRELESS BILLING SYSTEMS




By:  /s/ John E. Reheld                                             
Name:  John E. Rehfeld
Its:           Authorized Person



                                    
 
5 

--------------------------------------------------------------------------------

 



ACCEPTED AND AGREED
this 15th day of January 2009:




SPECIAL SITUATIONS FUND III QP, L.P.
SPECIAL SITUATIONS FUND III, L.P.
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.
SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.
SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.






By:  /s/ David E. Greenhouse                                    
                                                              
Name:  David E.
Greenhouse                                                                
Title:  Authorized Person



                                                   
 
6 

--------------------------------------------------------------------------------

 

Exhibit A




DEAL DOCUMENTS


(attached)



                                                       
 
7 

--------------------------------------------------------------------------------

 
 
 
ASSET PURCHASE AGREEMENT
 
This Asset Purchase Agreement (the “Agreement”) is entered into effective as of
January 1, 2009 (the “Effective Date”), by and among Primal Solutions, Inc., a
Delaware corporation (“Primal”), Wireless Billing Systems, a California
corporation (“WBS”; together with Primal, “Sellers” and each is a “Seller”) and
BillWise, Inc., a California corporation (“Purchaser”).  Purchaser, on the one
hand, and Sellers, on the other hand, shall hereinafter individually be referred
to as a “Party” and collectively be referred to as the “Parties.”
 
RECITALS
 
WHEREAS, Sellers are engaged in the business of providing innovative managed
solutions for turning data into revenue, including through its IPC platform
which captures, correlates, tracks, manages, monetizes, and analyzes clients’
communications transactions data (the “Business”); and
 
WHEREAS, Purchaser desires to purchase from Sellers, and Sellers desire to sell
and transfer to Purchaser, certain of Sellers’ assets necessary for operation of
the Business on the terms and subject to the conditions of this Agreement.
 
NOW, THEREFORE, in consideration of the premises, and the representations,
warranties, covenants, and agreements contained in the Transaction Documents (as
hereinafter defined), and for such other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
ARTICLE 1
PURCHASE AND SALE OF ASSETS


1. Purchase and Sale of Assets
 
1.1 Purchase and Sale of Acquired Assets.  On the Closing Date but effective as
of the Effective Date, each Seller shall sell, transfer, deliver, convey and
assign to Purchaser, and Purchaser shall purchase, acquire, and accept from such
Seller, upon the terms and conditions stated herein, all of such Seller’s right,
title and interest in and to the following:
 
(a) All hardware, third-party software licenses, documentation, third-party
trademark licenses, fixtures, furniture, equipment and other assets of such
Seller, in each case, which is necessary to satisfy such Seller’s obligations
under the Assumed Contracts, as identified on Schedule 1.1 attached hereto (the
“Transferred Resources”), to the fullest extent transferable by such Seller to
Purchaser (or if not at all transferable, a mutually acceptable arrangement
shall be structured as provided in Section 8.4);
 
(b) All right, title, and interest of such Seller in and to the source code,
object code, schematics, design tools, and all associated documentation for all
of such Seller’s past or present software products (including but not limited to
Connect CCB, Connect IXC, Access IM, Connect RTR, IPC, WPM, Marketing Dashboard,
Revenue Assurance Suite, Communications Resources Manager (CRM), and EBP&P), and
all of such Seller’s software tools, subroutines, and other components, whether
completed or under development, all prior or unreleased versions thereof, and
all tangible embodiments (and all copies, extracts, or analyses thereof) in any
medium whatsoever, and all right, title, and interest of such Seller in and to
its copyrights, patents, trademarks, service marks, trade dress, and any
applications therefor (including U.S. patent application number 12055933), and
any related Intellectual Property Rights (as defined in Section 2.2) of such
Seller, and all rights under any and all contracts for
 

--------------------------------------------------------------------------------


 
the acquisition or development of any of the foregoing, including without
limitation assignments to such Seller, covenants to assign inventions to such
Seller (including without limitation those assignments contained in
subcontractor agreements), covenants to cooperate with such Seller’s obtaining
protections of intellectual property, other provisions for ownership by such
Seller of a work-for-hire, any and all confidentiality and non-disclosure
agreements in favor of a Seller and all agreements similar to the foregoing, in
each case to the fullest extent transferable by such Seller to Purchaser (or if
not at all transferable, a mutually acceptable arrangement shall be structured
as provided in Section 8.4) (collectively, the “Intellectual Property”);
 
(c) All right, title, and interest (including rights to payment for customer
services which services were rendered on or following the Effective Date or for
Software (as hereinafter defined) for periods on or following the Effective
Date) of such Seller in and under the Assumed Contracts (as hereinafter defined)
on and after the Effective Date, including any successor agreements to the
Assumed Contracts which are entered into by such Seller with respect to the
Business prior to the Closing Date (the “Contract Rights”);
 
(d) Cash in an amount, when all such payments made by Sellers are aggregated,
equal to Ninety Seven Thousand Three Hundred Seventy-Four Dollars and 52/100
($97,374.52) (“Prepaid Customer Funds” and, together with the Transferred
Resources, Intellectual Property, and Contract Rights, the “Acquired Assets”),
which amount represents prepaid but undelivered maintenance obligations under
the Assumed Contracts with Bresnan (in an amount equal to $7,760); Hutchinson
(in an amount equal to $40,000); Westel (in an amount equal to $6,533); and Page
One (in an amount equal to $43,081.52);
 
(e) All receivables and rights to payment arising with respect to customer
services provided on or after the Effective Date or Software for periods on or
following the Effective Date relating to any Acquired Assets;
 
(f) Copies of those books and records of such Seller directly related to the
Acquired Assets, including invoices, purchase orders, and vendor and customer
correspondence; and
 
(g) All goodwill and other intangible assets associated with the foregoing;
 
in each case wherever located, but specifically excluding those assets described
in Section 1.2.
 
1.2 Excluded Assets.  Notwithstanding any term herein to the contrary, neither
Seller is selling, assigning, transferring, or delivering to Purchaser, and
Purchaser is not purchasing, accepting, or acquiring from Sellers, any assets
other than those assets specifically set forth in Section 1.1
herein.  Specifically, the Acquired Assets exclude without limitation:
 
(a) any cash, cash equivalents, or short-term investments of Sellers, except as
specifically set forth in Section 1.1(d);
 
(b) any rights of either Seller under this Agreement (or any other agreement
between Purchaser and a Seller entered into on or after the Effective Date);
 
(c) any capital stock of either Seller or its subsidiaries;
 
(d) all of each Seller’s corporate minute books and related records (including
its Certificate or Articles of Incorporation, qualifications to conduct business
as a foreign corporation, arrangements with registered agents relating to
foreign qualifications, taxpayer and other
 
2

--------------------------------------------------------------------------------


 
identification numbers, seals, stock transfer books, blank stock certificates,
and other documents relating to the organization, maintenance and existence of
Seller as a corporation);
 
(e) all of the intercompany loans and accounts receivable between Sellers;
 
(f) any receivable or payable of either Seller relating to state or federal
taxes and any rights of either Seller under any tax returns and related tax
records;
 
(g) any other receivable of either Seller, except to the extent (i) of
receivables or amounts due and unpaid which relate to customer services which
services were rendered on or after the Effective Date or Software for periods on
or after the Effective Date under the Assumed Contracts or Acquired Assets or
(ii) as expressly provided in Section 8.3(b);
 
(h) any corporate names of either Seller (for use as corporate names rather than
in trademarks or service marks) and Primal’s “Primal Solutions No IP Transaction
Left Behind” trademark (Serial No. 78729753), starburst design (Serial
No. 78729726), and “No IP Transaction Left Behind” trademark (Serial No.
78725977);
 
(i) any computer software used by either Seller in its accounting or general
administrative functions, software relating to commercially available software
developer licenses for various third-party products, and software licensed from
a third-party which is not transferable;
 
(j) all permits and governmental licenses of the Business (including but not
limited to Seller’s City of Irvine, California business permit; and its permit
with the Orange County Fire Authority);
 
(k) all personnel records and other records that either Seller is required by
law to retain in its possession;
 
(l) all insurance policies and rights thereunder; and
 
(m) all rights in connection with and assets of any employee benefit plans or
programs maintained for employees of either Seller.
 
1.3 Free and Clear of All Liens and Liabilities.  The Acquired Assets shall be
free and clear of all liens, liabilities, claims, and encumbrances, except as
set forth on Schedule 1.3 attached hereto.
 
1.4 Delivery of Acquired Assets.  At the Closing, but effective as of the
Effective Date, Purchaser shall take physical possession of the Acquired Assets
at Sellers’ principal place of business in Irvine, California.
 
ARTICLE 2
PURCHASE PRICE
 
2. Purchase Price.
 
2.1 Satisfaction of Obligations.  The consideration for this Agreement and the
transactions contemplated hereby is (a) Purchaser’s execution, delivery, and
full satisfaction of the License Agreement, (b) Purchaser’s full satisfaction of
(i) the Assumed Liabilities, (ii) any indemnification obligations arising
hereunder, and (iii) each of its other obligation hereunder, and (c) payment of
Royalties in accordance with Section 2.2, below (collectively, the “Purchase
Price”).
 
3

--------------------------------------------------------------------------------


 
2.2 Royalties.
 
(a) Royalties.  Provided that the Closing occurs, for a period of three (3)
years beginning on the Effective Date (“Royalty Period”), Purchaser shall pay to
Sellers, without offset or deduction of any kind or manner whatsoever, royalties
equal to four percent (4%) of Net License Sales (“Royalties”).  If a Product is
sold in combination with one or more other products that are not Products, the
portion of the license revenue attributable to the Product will be deemed to be
a reasonable portion of the license revenue received for the combination of the
products.  Further, to the extent that such products are invoiced as separate
line items, Purchaser shall ensure that the stated prices for such Products are
reasonable.
 
(b) Payment Terms.  Within sixty (60) days after the end of each quarter during
the Royalty Period, Purchaser shall provide a statement setting forth the gross
revenues, Net License Sales, and other information reasonably requested by
Sellers, and the corresponding Royalties.  All Royalties payable to Sellers will
be paid by Purchaser to Sellers concurrently with each such
statement.  Outstanding amounts not paid when due will accrue interest at the
lower of one and one-half percent (1½%) per month or the highest monthly rate
allowed by applicable law.  The obligation to pay and the payment of any such
interest will not operate to extend any payment due date, and Sellers waive no
rights by accepting late payment with interest.
 
(c) Taxes.  Purchaser shall pay, or upon receipt of an invoice from Sellers,
shall reimburse Sellers for, all Taxes imposed on Purchaser, or required to be
collected by Sellers, imposed on the transactions contemplated by this Section
2.2; provided, however, that Purchaser shall not be responsible for any Taxes
based on Sellers’ net income.
 
(d) Records and Audit.  Purchaser agrees to maintain and keep accurate books of
account and records in connection with Royalties payable to Sellers under this
Section 2.2 (including, without limitation, true and correct copies of relevant
agreements).  Sellers shall have the right, upon reasonable notice, during
normal business hours, subject to reasonable confidentiality requirements, and
in a manner not unreasonably disruptive to Purchaser’s operations, to engage an
independent auditor to examine and otherwise audit said books of account,
records and all other documents and materials in the possession or under the
control of Purchaser for purposes of verifying the Royalties payable to Sellers
under this Section 2.2.  Purchaser shall maintain and keep all such books of
accounts and records available for at least three (3) years after the year in
which the applicable Royalties are due.  All costs and expenses incurred in
performing any such audit will be paid by Sellers unless the audit discloses at
least a five percent (5%) shortfall in the amounts paid to Sellers, in which
case Purchaser will bear the full cost of the audit.
 
(e) Confidentiality of Software.  At all times after the Effective Date, Sellers
shall comply with the confidentiality provisions of the License Agreement (as
hereinafter defined) to maintain the confidentiality of the Software.
 
(f) Definitions.  For purposes of this Section 2.2, the following terms shall
have the meanings set forth below:
 
(i)           “Affiliate” means, with respect to an entity, any other entity
that controls, is controlled by, or is under common control with such
entity.  For the purposes of this Agreement, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such person whether through the
ownership of voting securities, by contract, or otherwise.
 
4

--------------------------------------------------------------------------------


 
(ii)           “Derivative Works” means any modifications, additions, or
extensions made by Purchaser to the Software and any other works whatsoever
based on or containing any portion of the Software.
 
(iii)           “Intellectual Property Rights” means any and all of the
following (by whatever name or term known or designated) now known or hereafter
existing anywhere in the world:  (i) rights associated with works of authorship,
including, without limitation, all exclusive exploitation rights, copyrights,
moral rights, and mask work rights; (ii) trade secret rights and other
confidential or proprietary information; (iii) patents (including, without
limitation, reissues, divisions, reexaminations, extensions, provisionals,
continuations, and continuations-in-part thereof), designs, and other industrial
property rights; (iv) source code, object code, formulas, ideas, concepts, mask
works, methods, know-how, processes, devices, and the like, whether or not any
of the foregoing are subject to protection under law; (v) all registrations,
applications, renewals, extensions, continuations, divisions, reissues, and the
like; and (vi) all other intellectual property and proprietary rights of every
kind and nature whether arising by operation of law, contract, license, or
otherwise, including trademark, service mark, trade dress, and other marks based
on designation of source or origin.
 
(iv)           “Net License Sales” mean all revenues received by Purchaser (or
any of its Affiliates) from the Assumed Contracts (including the license portion
of fees collected from Brighthouse Networks in 2009) and any new agreements (or
amendments to existing agreements) with third parties (including existing
customers and resellers) with respect to any Products, net of third-party costs
as follows: (A) amounts expended, repaid or credited by reasons of defects or
returns; (B) commissions paid to resellers; and (C) sales and other taxes or
similar amounts paid to a governmental entity (other than Sellers’ income
taxes).  Net License Sales shall not include any of the following:  (I) license
revenues solely from sales of software products or modules that are not
Products, (II) services revenues, and (III) maintenance revenues; provided,
however, that in negotiating and entering into contracts with customers,
Purchaser will reasonably allocate revenues between Products and those items for
which Purchaser has no obligation to pay Royalties.  Purchaser shall pay
Royalties on revenues that are substantively license revenues from Products,
irrespective of how such revenues are characterized in any customer contract.
 
(v)           “Products” means present and future versions of the Software and
all Derivative Works.
 
(vi)           “Software” means all of Sellers’ software products immediately
prior to the Effective Date (including Connect CCB, Connect IXC, Access IM,
Connect RTR, IPC, WPM, Marketing Dashboard, Revenue Assurance Suite,
Communications Resources Manager (CRM), and EBP&P) as further described in
Schedule 2.2 attached hereto, including all associated source code, object code,
documentation, and related Intellectual Property Rights.
 
(vii)           “Tax” means foreign, federal, state, provincial, local
(including, without limitation, sales, use, excise, value-added, and
goods-and-services taxes) and all other taxes, fees, levies, and the like,
however designated.
 
(g) Consent to Assignment.  Purchaser hereby acknowledges that Sellers have
assigned to certain creditors of Sellers (the “SSF Entities”) all of Sellers’
respective rights in and to (i) all Royalties, (ii) reimbursement and payment of
all other sums described in this Section 2.2, (iii) preserve, protect and
enforce the payment and reimbursement obligations under this Section 2.2, and
(iv) all indemnification rights under Article 12 of this Agreement to the extent
pertaining to any of the foregoing (the “SSF Assignment”) in part in
consideration of the SSF Entities’ consent to the
 
5

--------------------------------------------------------------------------------


 
transactions contemplated hereby and a waiver of their rights in the Acquired
Assets.  Purchaser hereby expressly consents to such assignment, agrees to pay
the Royalties to the SSF Entities or as the SSF Entities may direct, without
offset or deduction of any kind or manner whatsoever, and confirms that the SSF
Entities shall have the sole and exclusive right, in their own name, to enforce
the provisions of this Section 2.2 directly against Purchaser.
 
2.3 Allocation of Purchase Price.  The Parties agree to allocate the Purchase
Price among the Acquired Assets in accordance with Section 1060 of the Internal
Revenue Code of 1986, as amended, and to cooperate in the preparation of
Internal Revenue Service Form 8594 (and any similar required state or local tax
forms).
 
ARTICLE 3
ASSUMPTION OF SPECIFIED LIABILITIES
 
3. Assumption of Specified Liabilities.
 
3.1 No Assumption of Liabilities Unless Expressly Assumed.  Except as
specifically provided in Section 3.2 below, Purchaser does not assume and shall
not have any duty or obligation with respect to any liability, duty, contract,
agreement, or obligation of either Seller, whether by the terms of this
Agreement, by operation of law, or otherwise, whether or not associated with the
Business or any of the Acquired Assets.  The Assumed Liabilities shall not
include the Retained Liabilities.  The Retained Liabilities shall remain the
sole responsibility of and shall be retained, paid, performed, and discharged
solely by Sellers.  “Retained Liabilities” means every liability and obligation
of Sellers other than the Assumed Liabilities and Purchaser’s liabilities and
obligations arising hereunder, and such term includes, without limitation:
 
(a) Any liability for taxes, including (i) any taxes arising as a result of
Sellers’ operation of the Business or ownership of the Acquired Assets prior to
the Effective Date, and (ii) any taxes that will arise as a result of the sale
of the Acquired Assets pursuant to this Agreement (except as provided in Section
14.2);
 
(b) Any liability or obligation of either Seller under this Agreement or the
other Transaction Documents;
 
(c) Any liability or obligation of either Seller relating to any Excluded Asset
or any contract or agreement not assumed by Purchaser under Section 3.2;
 
(d) Any liability or obligation arising out of or relating to services provided
by Sellers prior to the Effective Date (including any warranty claims relating
thereto) other than to the extent assumed under Section 3.2;
 
(e) Any liability or obligation under any Assumed Contract that arises on or
after the Effective Date but that arises out of or relates to any breach,
nonperformance or other event or circumstance that occurred prior to the
Effective Date;
 
(f) Any liability or obligation arising under any Seller employee benefit plan
or any employment, severance, retention, or termination agreement with any
employee of either Seller or relating to payroll, vacation, sick leave, workers’
compensation, unemployment benefits, employee stock option or profit-sharing
plans, health care plans or benefits or any other employee plan or benefit of
any kind for either Seller’s employees or former employees or both;
 
6

--------------------------------------------------------------------------------


 
(g) Any liability arising out of or relating to any employee grievance relating
to such employee’s employment with either Seller whether or not the affected
employees are hired by Purchaser;
 
(h) Any liability arising out of or related to Primal’s termination of its real
estate lease or possession of real property; and
 
(i) Any liability or obligation related to any indebtedness or payable of Seller
other than as specifically assumed by Purchaser pursuant to Section 3.2.
 
3.2 Specification of Liabilities Assumed.  On and subject to the terms and
conditions of this Agreement, Purchaser agrees to assume and become responsible
for all of the Assumed Liabilities on the Closing Date but effective as of the
Effective Date.  “Assumed Liabilities” means the following liabilities and
obligations of Sellers:
 
(a) All existing and future liabilities and obligations of Sellers under the
Assumed Contracts (as defined on Schedule 3.2 attached hereto), including
without limitation all liabilities and obligations arising on or after the
Effective Date (but excluding any liability or obligation arising out of or
relating to a breach of any Assumed Contract that occurred or, with the giving
of notice or lapse of time, or both, would have occurred prior to the Effective
Date);
 
(b) All liabilities and obligations of Sellers arising out of, relating to, or
in connection with its prepaid but undelivered maintenance obligations due for
periods after the Effective Date under the Assumed Contracts with Bresnan,
Hutchinson, and Westel, it being understood and agreed that the fees for such
services have already been paid by such customers to either or both Sellers and
Sellers are transferring the fees to Purchaser as the Prepaid Customer Funds;
 
(c) All liabilities resulting from the ownership, use, operation or maintenance
of the Acquired Assets by Purchaser, or the conduct of the Business by
Purchaser, arising on or after the Effective Date, except to the extent
otherwise provided for under this Agreement; and
 
(d) All liabilities and obligations arising on or after the Effective Date in
connection with the Transferred Resources, other than office rent, utilities,
and other normal recurring costs and expenses incurred to March 31, 2009 in
connection with Sellers’ providing any of the Transferred Resources in
accordance with this Agreement.
 
ARTICLE 4
CLOSING DATE
 
4. Closing Date.
 
4.1 Closing Date.  Provided that all conditions precedent set forth in this
Agreement have been satisfied or waived, the closing of the transactions
contemplated hereby (the “Closing”) shall occur on January 15, 2009 (the
“Closing Date”) or such other date mutually agreed upon by the Parties.  The
Closing shall be held on the Closing Date at 10:00 a.m. PST at the offices of
Bryan Cave LLP, located at 3161 Michelson Drive, Suite 1500, Irvine, California
92612, unless another time or place is mutually agreed upon by the Parties.
 
4.2 Date of Transfer.  Provided that the Closing occurs, it is the intent of the
Parties that the Acquired Assets be transferred to Purchaser effective as of
12:00:01 a.m. on the Effective Date.  Further,
 
7

--------------------------------------------------------------------------------


 
the Assumed Liabilities shall be transferred to and assumed by Purchaser
effective as of 12:00:01 a.m. on the Effective Date.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
5. Representations and Warranties of Sellers.  As a material inducement to
Purchaser to enter into this Agreement, each Seller jointly and severally makes
the following representations and warranties to Purchaser, each of which such
Seller represents to be true and correct as of the Effective Date (unless
otherwise stated) and will be true and complete as of the Closing Date (as
though made then and as though the Closing Date were substituted for the
Effective Date throughout this Article 5), except as set forth in the disclosure
schedules accompanying this Agreement (the “Disclosure Schedules”).  The
Disclosure Schedules shall be arranged in paragraphs corresponding to the
numbered paragraphs contained in this Article 5, and the disclosure in any
paragraph shall qualify other paragraphs in this Article 5 to the extent that it
is reasonably apparent from a reading of such disclosure that it also qualifies
or applies to such other paragraphs.
 
5.1 Organization and Qualification.  Primal is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Delaware,
with all necessary corporate power and authority to own or use its property that
it now owns or uses in connection with Primal’s Business as it is now being
conducted.
 
5.2 Authorization and Validity.  Each Seller has the requisite power and is (or
shall be as of the Closing) duly authorized to execute, deliver and perform the
terms of this Agreement and to execute, deliver and perform its obligations
under the documents required at the Closing pursuant to Article 11 and any other
documents executed and/or delivered in connection herewith or therewith,
including without limitation any exhibits or schedules hereto or thereto
(collectively, the “Transaction Documents”).  This Agreement and the other
Transaction Documents to which each Seller is a party are, or will be upon
execution, legal, valid and binding obligations of such Seller, duly enforceable
against such Seller according to their respective terms, except as such
enforcement may be limited by the application of bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and as such enforcement may be limited by the availability of specific
performance and the application of equitable principles, regardless of whether
enforcement is sought in a proceeding at law or in equity.
 
5.3 Title to Trademarks.  Primal owns and possesses good title to the following
trademarks:  Connect CCB (Serial No. 76089883); Out Front (Serial No. 75694432);
Primal Access IM (Serial No. 76037945); Primal Connect CCB (Serial No.
76088999); KPIPAK (Serial No. 78638828); and Primal (Serial No. 75694434).  WBS
owns and possesses good title to the following trademarks:  Creditwatch  (Serial
Nos. 74358508 and 74358507).  Sellers have complied, in all material respects,
with all currently outstanding source license requirements.  Sellers have not
assigned, transferred, or conveyed any of their respective rights in and to any
of the Intellectual Property, except in favor of Purchaser under this Agreement
and except as set forth on Section 5.3(a) of the Disclosure Schedules.  Sellers
have not assigned, transferred, conveyed or encumbered, or suffered any
encumbrance of their respective rights in and to any of the Acquired Assets
(other than the Intellectual Property) except in favor of Purchaser under this
Agreement and except as set forth on Section 5.3(b) of the Disclosure Schedules.
 
5.4 Approval by Special Committee of the Board and Shareholders. A special
committee of Primal’s Board of Directors, the holders of at least a majority of
Primal’s voting stock, and the holders of at least a majority of WBS’ voting
stock have (or, with respect to such stockholders, prior to the Closing
 
8

--------------------------------------------------------------------------------


 
Date will have) duly and validly authorized and approved the Transaction
Documents.  In its deliberations, the special committee has sought advice of
qualified experts, has carefully deliberated and has independently arrived at
its conclusions that the transactions contemplated in this Agreement are fair
and reasonable to the Sellers and their respective stakeholders and that the
consideration described in Section 2 constitutes full and fair value for the
Acquired Assets.
 
5.5 Creditors.  To Sellers’ current actual knowledge, no creditor of either
Seller has claimed, orally or in writing, that any default, breach or
nonperformance has occurred or shall occur on account of the anticipated
purchase and sale of the Acquired Assets.
 
5.6 Disclaimer of Other Representations and Warranties.  Except as expressly set
forth in this Article 5, neither Seller makes any representation or warranty,
express or implied, at law or in equity, in respect of any of its assets
(including without limitation the Acquired Assets), liabilities or operations
(including without limitation the Assumed Liabilities), with respect to the
condition, merchantability, suitability or fitness for a particular purpose,
with respect to its rights, title, and interest in and to any of its assets
(including without limitation the Acquired Assets), with respect to the accuracy
or completeness of any information regarding either Seller, the Business,
Acquired Assets or Assumed Liabilities, or with respect to the enforceability,
validity, legality or authorization of this Agreement, the other Transaction
Documents, and the transactions contemplated hereby and thereby, and any such
other representations or warranties are hereby expressly disclaimed.  Purchaser
hereby acknowledges that, except to the extent specifically set forth in this
Article 5, Purchaser is purchasing the Acquired Assets on a “as-is, where-is”
basis.  Without limiting the generality of the foregoing, neither Seller makes
any representation or warranty regarding any assets other than the Acquired
Assets or any liabilities other than the Assumed Liabilities, and none shall be
implied at law or in equity.
 
ARTICLE 6
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
6. Representations and Warranties of Purchaser.  As a material inducement to
Sellers to enter into this Agreement, Purchaser makes the following
representations and warranties to Sellers, each of which Purchaser represents to
be true and correct as of the Effective Date (unless otherwise stated) and will
be true and complete as of the Closing Date (as though made then and as though
the Closing Date were substituted for the Effective Date throughout this Article
6):
 
6.1 Organization.  Purchaser is a corporation duly organized, validly existing,
and in good standing under the laws of the State of California, with all
necessary corporate power and authority to own or use its property that it now
owns or uses and to carry on its business as it is now being conducted.
 
6.2 Authorization and Validity.  Purchaser has the requisite power and is duly
authorized to execute, deliver and perform the terms of this Agreement and to
execute, deliver and perform its obligations under the Transaction
Documents.  This Agreement and the other Transaction Documents are, or will be
upon execution, legal, valid and binding obligations of Purchaser, duly
enforceable against Purchaser according to their respective terms, except as
such enforcement may be limited by the application of bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors’ rights generally
and as such enforcement may be limited by the availability of specific
performance and the application of equitable principles, regardless of whether
enforcement is sought in a proceeding at law or in equity.
 
6.3 Purchaser’s Due Diligence.  Purchaser represents, warrants, covenants and
agrees that (a) certain founders and officers of Purchaser were, through and
including the Closing Date, long-standing executive officers of Sellers who had
access to and were intimately familiar with financial and
 
9

--------------------------------------------------------------------------------


 
other material information regarding Sellers; (b) therefore, Purchaser has (i) a
preexisting personal or business relationship with the Company or one or more of
its officers, directors, or control persons and (ii) by reason of the business
or financial experience of Purchaser’s founders, officers, and advisors who are
unaffiliated with and who are not compensated, directly or indirectly, by either
Seller, Purchaser is capable of evaluating the risks and merits of this
investment and of protecting Purchaser’s own interests in connection with the
Transaction Documents; (c) Purchaser has received and reviewed all information
that Purchaser considers necessary or appropriate for deciding whether to
execute, deliver, and perform the Transaction Documents and the transactions
contemplated thereby; and (d) Purchaser has had an opportunity to ask questions
and receive answers from Sellers and their respective officers and employees
regarding the Business, financial affairs and other aspects of Seller and has
further had the opportunity to obtain any information (to the extent either
Seller possesses or can acquire such information without unreasonable effort or
expense) which Purchaser deems necessary to evaluate the Transaction Documents
and the transactions contemplated thereby and to verify the accuracy of the
representations, warranties, covenants, and agreements set forth in the
Transaction Documents and of information otherwise provided to Purchaser.
 
6.4 Adequate Capitalization.  Purchaser represents, warrants, and agrees that it
is willing and able (financially and otherwise) to, and hereby does, assume all
of the Assumed Liabilities.  Purchaser further represents, warrants, and agrees
that it has the financial means to satisfy all obligations reasonably and
ordinarily relating to the Acquired Assets and Assumed Liabilities and to fully
and timely satisfy its obligations under the Transaction Documents, and that, as
of the Effective Date and also immediately after giving effect to the
transactions contemplated by the Transaction Documents (the “Contemplated
Transactions”), Purchaser, to its actual knowledge, shall have adequate capital
resources to carry on its businesses.
 
ARTICLE 7
PRE-CLOSING COVENANTS
 
7. Pre-Closing Covenants.  The Parties agree as follows with respect to the
period between the Effective Date and the Closing.
 
7.1 General.  Each of the Parties will use its commercially reasonable efforts
to take all actions and to do all things necessary, proper, or advisable in
order to consummate and make effective the Contemplated Transactions (including
satisfaction, but not waiver, of the Closing conditions set forth in Articles 9
and 10, below).
 
7.2 Full Access.  Sellers will permit representatives of Purchaser (including
legal counsel and accountants) to have full access at all reasonable times, and
in a manner so as not to interfere with the normal business operations of
Sellers, to all premises, properties, personnel, books, records (including tax
records), contracts, and documents of or pertaining to the Acquired Assets and
Assumed Liabilities.  Purchaser will treat and hold as such any Confidential
Information it receives from either Seller in the course of the reviews
contemplated by this Section 7.2, will not use any of the Confidential
Information except in connection with this Agreement, and, if this Agreement is
terminated for any reason whatsoever, will return to Sellers all tangible
embodiments (and all copies) of the Confidential Information that are in its
possession.  Restrictions on use or disclosure by Purchaser of such Confidential
Information shall terminate on and as of the Closing Date.  “Confidential
Information” means all information regarding a Party’s business or affairs,
including, without limitation, the Software, business concepts, processes,
methods, systems, know-how, devices, formulas, product specifications, marketing
methods, prices, customer lists, methods of operation, or other information,
whether in oral, written, or electronic form, that is either designated as
confidential or that is disclosed under circumstances such that a reasonable
person would know it is confidential.  The following information will not be
deemed Confidential Information:  (i) information that is or becomes publicly
available
 
10

--------------------------------------------------------------------------------


 
through no fault of the Party obligated to keep it confidential; (ii)
information with regard to the other Party that was rightfully known by a Party
prior to commencement of discussions regarding the subject matter of the
Agreement; (iii) information that was independently developed by a Party without
use of the Confidential Information; and (iv) information rightfully disclosed
to a Party by a third party without continuing restrictions on its use or
disclosure.
 
7.3 Notice of Developments.  Sellers may elect at any time to notify Purchaser
of any development causing a breach of any of the representations and warranties
in Article 5 above.  Unless Purchaser has the right to terminate this Agreement
pursuant to Section 13.1(b) below by reason of the development and exercises
that right within the period of ten (10) business days referred to in
Section 13.1(b) below, the written notice pursuant to this Section 7.3 will be
deemed to have amended the Disclosure Schedule, to have qualified the
representations and warranties contained in Article 5 above, and to have cured
any misrepresentation or breach of warranty that otherwise might have existed
hereunder by reason of the development.
 
7.4 Employees; Indemnification; Directors’ and Officers’ Insurance.  Prior to
the Closing, Purchaser shall offer employment to those employees of either
Seller listed on Schedule 7.4 attached hereto, effective upon the Closing and
Purchaser shall not restrict or withdraw any such offer of employment on or
prior to the Closing.  Such employment for all such employees other than Joseph
Simrell and Bob Richardson shall be at not less than each employee’s respective
monthly salary as in effect in connection with his/her employment with either
Seller on the Closing Date.  To the extent the persons listed on Schedule 7.4
attached hereto become employees of Purchaser effective upon the Closing (the
“Transferred Employees”), the Parties agree that all of Sellers’ obligations
with respect to such persons shall terminate effective as of the Closing,
subject to payment by Sellers of all compensation of such employees accrued up
to and including the Closing Date which remains unpaid thereat (e.g., accrued
but unpaid salary, incentive compensation, and expense reimbursements and
accrued but unused vacation).  Each Seller also agrees that (a) such Seller
remains responsible for (i) all currently existing contractual indemnification
obligations of such Seller in favor of Joseph Simrell and Bob Richardson and
(ii) all statutory indemnification obligations which exist under applicable law
for Joseph Simrell, Bob Richardson, and all other Transferred Employees, in each
case relating to, arising out of, or in connection with acts or omissions by
such persons prior to the Closing Date and while a director or employee of such
Seller and (b) such Seller shall use commercially reasonable efforts to maintain
tail directors’ and officers’ liability insurance coverage in effect for a
reasonable period following the Closing Date as reasonably determined by such
Seller.
 
ARTICLE 8
POST-CLOSING COVENANTS
 
8. Covenants of the Parties.
 
8.1 Taxes.  Except as otherwise specifically provided in Section 14.2, all taxes
incurred by each respective Party shall be payable only by that Party; provided
that Sellers shall include the income of the Business (including income relating
to services or Software provided by Sellers under the Assumed Contracts or
relating to the Acquired Assets prior to the Effective Date) on their income tax
returns, and Purchaser shall include the income of its business (including
income relating to services or Software provided by Purchaser under Assumed
Contracts or relating to the Acquired Assets on or after the Effective Date) on
its income tax returns, except to the extent such income is remitted to the
other Party pursuant to the terms of this Agreement.  Purchaser and Sellers
shall each be responsible for their own tax liabilities, if any, for payments
received and retained by it.  If revenues are received by one Party and then
remitted to the other Party in accordance with this Agreement, the Party
ultimately receiving and retaining the payment shall incur tax liability to the
extent of the amount of the payment it receives and retains.  If one Party
incurs an expense and the other reimburses the first Party in accordance with
this Agreement, the reimbursing Party shall be entitled to any tax deduction for
the expense.  The Parties shall consult from time to time and cooperate to
appropriately account for the tax liabilities.
 
 
11

--------------------------------------------------------------------------------


 
8.2 Public Announcements.  Following the Closing, Purchaser and Sellers will
make an announcement regarding the transaction contemplated by this Agreement in
a mutually agreed upon form; provided, however, that any Party may make any
public disclosure it believes in good faith is required by applicable law or any
listing or trading agreement concerning its publicly-traded
securities.  Notwithstanding the foregoing, no Party will be prevented at any
time from disclosing any information that is publicly available, from furnishing
any required information to any governmental body or from complying with that
Party’s legal obligations, provided that it gives reasonable advance notice of
such action to the other Party.
 
8.3 Management Services.
 
(a) Purchaser agrees to provide such management services to Sellers as Sellers
may require to assist Sellers to fulfill Sellers’ respective obligations, under
the Retained Liabilities and to exercise all of Sellers’ respective rights under
their respective Excluded Assets as Sellers may reasonably request from time to
time (the “Management Services”), including (i) providing all Purchaser
personnel and services, and supervising and managing Sellers’ personnel, as is
necessary to satisfy all obligations and duties of Primal under that certain
Transition Agreement entered into as of October 24, 2008, by and between Time
Warner Cable Inc. and Primal, as such agreement may be amended from time to time
(the “Time Warner Transition Agreement”); and (ii) providing all Purchaser
personnel and services necessary for day-to-day operation of Sellers and conduct
of their respective wind-down activities through and including March 31,
2009.  Nothing in this Section 8.3 shall be deemed or interpreted to mean that
Purchaser has assumed any Retained Liabilities in connection with its provision
of the Management Services.
 
(b) As consideration for Purchaser’s provision of the Management Services,
Sellers, jointly and severally hereby agree to pay Purchaser a management fee in
the aggregate amount of $277,790, payable in two installments:  (i) the first
installment of $138,895 shall be paid by Sellers at the Closing by check or wire
transfer of immediately available funds, and (ii) the second installment of
$138,895 shall be paid by Sellers on or prior to the thirtieth (30th) day
following the Closing Date; provided, that in the event the term of the Time
Warner Transition Agreement is extended beyond February 28, 2009 and Management
Services relating to such extension are requested by Sellers and provided by
Purchaser, Sellers shall pay Purchaser an additional fee equal to one hundred
percent (100%) of all services revenue and seventy percent (70%) of all license
fees earned and received by Sellers after February 28, 2009 under such extension
promptly after receipt by Sellers of such services revenue and/or license fees
from Time Warner Cable Inc. under such extension.
 
(c) The Parties agree that, in connection with rendering the Management Services
pursuant to this Section 8.3, from and after the Closing Date through and
including March 31, 2009 (subject to earlier termination in the event Sellers no
longer have any right to occupy or use such office space), Purchaser shall be
entitled to use Sellers’ office space located at their principal place of
business as of the Effective Date and Sellers’ general office facilities and
equipment located thereat, in both cases without payment of any rent or
utilities charges relating to such use; provided that Purchaser shall comply
with Sellers’ workplace policies and procedures during such use.
 
8.4 Further Consents to Assignment.  To the extent that the assignment of any of
the Assumed Contracts or transfer of any Acquired Asset shall require the
consent of any other party, and the Closing shall occur notwithstanding the
failure to have obtained such consent prior to the Closing, this Agreement shall
not constitute a contract by either Seller to assign or transfer the same until
such consent is obtained.  Purchaser shall, at its own expense, use its
commercially reasonable efforts after the Effective Date to obtain any consent
necessary to such assignment, and Sellers shall fully cooperate with
 
12

--------------------------------------------------------------------------------


 
Purchaser at Purchaser’s expense in connection therewith.  If any such consent
is not obtained, (a) this Agreement shall not constitute or be deemed to be a
contract to assign the same if an attempted assignment without such consent
would constitute a breach of such item or create in any party thereto the right
or power to cancel or terminate such contract or assert any right or control
over any Acquired Asset, and (b) Purchaser shall cooperate at its expense (and
Purchaser will promptly reimburse Sellers to the extent of any expenses incurred
by Sellers pursuant to such agreement) in any reasonable arrangement designed to
provide Purchaser the use or benefit, monetary or otherwise, of Sellers’ rights
under such contract or Acquired Asset; provided that if no consent can be
obtained with respect to an Assumed Contract and/or an assignment of any Assumed
Contract cannot be made, in lieu of such assignment, (i) Purchaser shall act as
a subcontractor of Sellers in connection with such Assumed Contract, shall
provide all Software and services in connection with such Assumed Contract, and
shall indemnify Sellers for all services rendered as a subcontractor and all
risks, liabilities and obligations arising under such Assumed Contract with
respect to the services provided by Purchaser; (ii) Sellers shall notify the
customer with whom the Assumed Contract was entered into that Purchaser is a
subcontractor of Sellers for such Assumed Contract; and (iii) Sellers shall
promptly remit to Purchaser all payments received from such customer relating to
the services performed by Purchaser as subcontractor under said Assumed
Contract, less withholding by such Seller for any applicable taxes.  Sellers and
Purchaser hereby acknowledge and agree that they believe that each of the
Assumed Contracts requires the consent of the Transferred Customer in order to
be assigned to Purchaser.
 
8.5 Assumed Obligations; Renewal of Assumed Contracts.  Purchaser shall pay,
perform and discharge when due the Assumed Liabilities.  Purchaser hereby
covenants that it will take all commercially reasonable actions necessary or
advisable to fulfill all express obligations of Sellers under the Assumed
Contracts.  Purchaser further agrees that, in the event Trophy Technologies,
Inc., a Michigan corporation (hereinafter “Rural”) satisfies its outstanding
financial obligations under the Settlement Agreement and Mutual General Release
dated December __, 2007 entered into between Primal and Rural and desires to
implement a Master Software License Agreement with Purchaser substantially in
the form of Exhibit A attached to said settlement agreement, Primal hereby
assigns to Purchaser all of Primal’s rights to enter into such Master Software
License Agreement with Rural, and thereafter Purchaser shall use all
commercially reasonable efforts to fulfill all its obligations under said
agreement, and in such case Purchaser shall be entitled to all payments from
Rural under said Master Software License Agreement and any payment under said
settlement agreement.  Purchaser further agrees and covenants that, when any
Assumed Contract existing as of the Closing is proposed to be extended, renewed,
modified, assigned or otherwise transferred (including without limitation
entering into a new or successor agreement with Alcatel, Brighthouse, and any
other customer whose contract with either Seller is an Assumed Contract),
Purchaser shall use its commercially reasonable efforts to require such customer
or its assignee to enter into a new agreement with Purchaser to which neither
Seller is a party.
 
8.6 Anti-Sandbagging.  Notwithstanding anything to the contrary contained in
this Agreement (including without limitation Sellers’ failure to disclose any
matter required to be disclosed on any Disclosure Schedule hereto), Purchaser
agrees that no representation or warranty of either Seller in this Agreement or
in any other Transaction Document shall be deemed to be untrue or incorrect, and
Sellers shall not be deemed to be in breach thereof, if Joseph Simrell and/or
Bob Richardson had knowledge on the Effective Date or the Closing Date, as
applicable, of any such undisclosed matter or that any such representation or
warranty was untrue or incorrect.
 
8.7 Upsell Projects.  In the event that, between the Effective Date and February
28, 2009, Purchaser (a) sells and performs any upsell project for any
Transferred Customer (as Transferred Customer is defined on Schedule 3.2
attached hereto), (b) is engaged, or assists Seller to become engaged, for any
other project for Time Warner Cable Inc. other than under the Time Warner
Transition
 
13

--------------------------------------------------------------------------------


 
Agreement as it exists on the Closing Date, or (c) sells and performs any other
customer projects or services of Sellers which have not been commenced as of the
Effective Date or are continuing after the Effective Date, then in each such
case, Purchaser may request the assistance or services of any then-current
employee of either Seller in connection with such project; provided that
Purchaser shall pay such Seller $90.00 for each hour (pro-rated for a fraction
thereof) that an employee of such Seller provides such assistance or services,
as indicated on time-keeping records maintained by each such employee.  Such
Seller shall remit to Purchaser, promptly upon the earlier of completion of any
such project or February 28, 2009, an invoice for such Seller-employee time, and
Purchaser shall pay such invoice promptly upon receipt by Purchaser of payment
for such upsell project from the Transferred Customer.  In addition, to the
extent that either Seller receives payment for any such project directly from
the customer, such Seller shall remit such amount to Purchaser, subject to
offset for payment of amounts otherwise payable by Purchaser in accordance with
the previous sentence.
 
8.8 Disclaimer.  Purchaser hereby agrees that, following the Effective Date,
Sellers shall have no obligations to Purchaser or any third party relating to
the subject matter hereof except as expressly provided in this
Agreement.  Purchaser further agrees that neither Seller nor any of their
respective subsidiaries, affiliates, or representatives will have or be subject
to any liability of Purchaser or any other person or entity resulting from the
distribution in any form to Purchaser, or Purchaser’s use, of any information
regarding either Seller, the Business, the Acquired Assets, or Assumed
Liabilities.  In connection with Purchaser’s investigation of Sellers and the
Business, Purchaser may have received from or on behalf of Sellers certain
estimates, projections, forecasts and plans.  Purchaser acknowledges that there
are uncertainties inherent in attempting to make such estimates, projections,
forecasts and plans, that Purchaser is familiar with such uncertainties, that
Purchaser is taking full responsibility for making its own evaluation of the
adequacy and accuracy of all estimates, projections, forecasts and plans so
furnished to it (including the reasonableness of the assumptions underlying such
estimates, projections and forecasts), and that Purchaser shall have no claim
against Sellers with respect thereto.
 
8.10 Purchaser Insurance.  Purchaser hereby covenants and agrees that it will
maintain the types of insurance coverage in at least the amounts and at least at
the levels required to be maintained by Sellers under the Assumed Contracts in
the calendar year immediately preceding the Closing.
 
8.11 Adequate Capitalization.  Purchaser hereby covenants and agrees to use
commercially reasonable efforts to maintain working capital in an amount
sufficient to conduct its business and fulfill all of its obligations under this
Agreement and the other Transaction Documents.
 
8.12 Continuing Cooperation.  To the extent either Seller receives any payment
under the Assumed Contracts for (a) customer services provided by Purchaser
following the Effective Date, including any services provided by Purchaser in
2009 following the Effective Date relating to or in connection with LOEs
(consulting statements of work) entered into by such Seller in 2008 (all of
which are listed on Schedule 8.12 attached hereto or (b) Software for periods
following the Effective Date, such Seller will promptly remit such payment to
Purchaser by check or wire transfer of immediately available funds, subject to
withholding by such Seller required under law for any applicable taxes.
 
ARTICLE 9
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF
SELLER
 
14

--------------------------------------------------------------------------------


 
9. Conditions Precedent to the Obligations of Sellers.  The obligations of each
Seller to consummate the transactions contemplated by this Agreement are subject
to the satisfaction, at or before the Closing, of all of the following
conditions, each of which shall be deemed independent, severable, and waivable
in whole or in part at the option of Sellers:
 
9.1 Correctness of Representations and Warranties.  All representations and
warranties of Purchaser in this Agreement and the other Transaction Documents
shall be true and accurate in all material respects at and as of the Closing
Date, except for representations and warranties that speak as of a specific date
or time (which need only be true and correct in all material respects as of such
date or time).
 
9.2 Performance of Obligations.  All of the covenants, agreements, and
conditions of Purchaser contained in the Transaction Documents and required to
be performed, complied with, or satisfied by it on or before the Closing shall
have been performed, complied with, or satisfied in all material respects
through the Closing, except to the extent that such covenants are qualified by
the term “material,” or contain terms such as “material adverse effect,” in
which case Purchaser shall have performed and complied with all of such
covenants (as so written, including the term “material” or “material”) in all
respects through the Closing.
 
9.3 Delivery of Instruments.  Sellers shall have received from Purchaser the
documents set forth in Section 11.2 as well as a certificate from Sellers’ Chief
Executive Officer in form and substance reasonably acceptable to Sellers.
 
9.4 Consents and Approvals.  All approvals and consents required to be obtained
with respect to the transactions contemplated under the Transactions Documents
shall have been received.
 
9.5 Approval of Sellers’ Stockholders.  Sellers shall have received the approval
or consent of their respective stockholders as required under applicable law.
 
9.6 Transferred Employee Waivers.  Sellers shall have received from each of the
Transferred Employees a severance agreement and general release and waiver with
respect to any rights or claims each such employee may have against Sellers in
connection with his/her employment with either Seller (“Employee Waivers”),
excluding accrued but unpaid salary and incentive compensation and accrued but
unused vacation as of the Closing Date which will be paid on or prior to the
Closing Date by the Seller that is such employee’s employer and excluding any
rights or benefits that survive the Effective Date in accordance with the
express terms of Section 7.4.
 
9.7 No Litigation.  No action or proceeding shall be threatened or pending
against Purchaser that has resulted or is likely to result in a judgment,
decree, injunction, or order that would prevent or make unlawful the
consummation of the transactions under this Agreement.
 
ARTICLE 10
CONDITIONS PRECEDENT TO THE OBLIGATIONS OF PURCHASER
 
10. Conditions Precedent to the Obligations of Purchaser.  The obligations of
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction, at or before the Closing, of all of the following
conditions, each of which shall be deemed independent, severable, and waivable
in whole or in part at the option of Purchaser:
 
10.1 Correctness of Representations and Warranties.  All representations and
warranties of Sellers contained in the Transaction Documents shall be true and
accurate in all material respects at and
 
15

--------------------------------------------------------------------------------


 
as of the Closing Date, except for representations and warranties that speak as
of a specific date or time (which need only be true and correct in all material
respects as of such date or time).
 
10.2 Performance of Obligations.  All of the covenants, agreements, and
conditions of Sellers contained in the Transaction Documents and required to be
performed, complied with, or satisfied by it on or before the Closing shall have
been performed, complied with, or satisfied in all material respects through the
Closing, except to the extent that such covenants are qualified by the term
“material,” or contain terms such as “material adverse effect,” in which case
Sellers shall have performed and complied with all of such covenants (as so
written, including the term “material” or “material”) in all respects through
the Closing.
 
10.3 Delivery of Instruments.  Purchaser shall have received from Sellers the
documents set forth in Sections 11.1(a) and 11.1(c).
 
10.4 Consents and Approvals.  All approvals and consents required to be obtained
with respect to the transactions contemplated under the Transaction Documents
shall have been received, including the approval or consent of SSF, as may be
required under any of their agreements with Sellers, and of any customer, as may
be required under the terms of any Assumed Contract.
 
10.5 Approval of Sellers’ Stockholders.  Sellers shall have received the
approval or consent of their respective stockholders as required under
applicable law.
 
10.6 No Litigation.  No action or proceeding shall be threatened or pending
against either Seller that has resulted or is likely to result in a judgment,
decree, injunction, or order that would prevent or make unlawful the
consummation of the transactions under this Agreement.
 
ARTICLE 11
CLOSING DELIVERIES
 
11. Closing Deliveries.
 
11.1 Seller’s Deliveries.  In connection with and at the time of the Closing,
each Seller shall deliver to Purchaser the following:
 
(a) Deliverable Documents.  The following, duly executed by such Seller, to the
extent such Seller is a party to such agreement:
 
(i) This Agreement;
 
(ii) A bill of sale relating to the Acquired Assets in form and substance
reasonably acceptable to the Parties;
 
(iii) Any and all documents necessary for valid, legal transfer of marketable
title to any titled Acquired Assets, including, but not limited to, equipment
and fixtures included in the Acquired Assets;
 
(iv) An assignment and assumption of the Assumed Contracts and Assumed
Liabilities executed by Sellers and Purchaser in form and substance reasonably
acceptable to the Parties;
 
16

--------------------------------------------------------------------------------


 
(v) A license agreement relating to Sellers’ use for the limited purpose of
customer support obligations during the contractual support period of the
Software (the “License Agreement”) in form and substance reasonably acceptable
to the Parties;
 
(vi) Employee Waivers signed by each of the Transferred Employees in form and
substance reasonably acceptable to the Parties;
 
(vii) A certificate of the Chief Executive Officer of Sellers in favor of
Sellers in form and substance reasonably acceptable to Sellers; and
 
(vii) All other instruments and documents required to consummate the
transactions contemplated by the Transaction Documents.
 
(b) Acquired Assets.  Full possession or control of each of the Acquired Assets
owned by such Seller, in the manner as set forth in this Agreement or in such
other manner reasonably acceptable to the Parties.
 
(c) Corporate Action.  Executed resolutions or a written consent of the
(i) board of directors of each Seller, (ii) holders of at least a majority of
the outstanding voting stock of each Seller, and (iii) special committee of the
board of directors of Primal, in each case, authorizing the transactions
contemplated hereby.
 
11.2 Purchaser’s Deliveries.  In connection with and at the time of the Closing,
Purchaser shall deliver to Sellers executed copies of each of the documents
listed in Section 11.1(a), to the extent that Purchaser is a party to such
document; and executed resolutions of the board of directors of Purchaser
authorizing the transactions contemplated hereby.  Purchaser shall cause to be
delivered to Sellers Employee Waivers signed by each of the Transferred
Employees in form and substance reasonably acceptable to the Parties.
 
ARTICLE 12
SURVIVAL AND INDEMNIFICATION; REMEDIES
 
12. Survival and Indemnification; Remedies.
 
12.1 Survival of Representations, Warranties, Covenants and Agreements.  All of
the representations and warranties of Sellers shall survive the Closing
hereunder (unless Purchaser knew or had reason to know of any misrepresentation
or breach of warranty at the time of Closing) and continue in full force and
effect for a period of one (1) year thereafter.  All of the representations and
warranties of Purchaser shall survive the Closing hereunder (unless the members
of the special committee of the board of directors of Primal knew or had reason
to know of any misrepresentation or breach of warranty at the time of Closing)
and continue in full force and effect for a period of one (1) year
thereafter.  The covenants and agreements of the Parties contained in this
Agreement shall, subject to the express terms thereof, survive the Closing.
 
12.2 Indemnification Provisions for Purchaser’s Benefit.
 
(a) If the Closing occurs, and provided that Purchaser makes a written claim for
indemnification against Sellers pursuant to Section 14.4 below within the
survival period (if there is an applicable survival period pursuant to
Section 12.1 above), which written claim must specify the factual basis of the
claim, the amount of such claim (if known) and the method of computation of such
claim, all with reasonable specificity, Sellers, jointly and severally, shall
indemnify and hold Purchaser harmless
 
17

--------------------------------------------------------------------------------


 
against all Adverse Consequences Purchaser has suffered or shall suffer relating
to, arising from, or in connection with: (a) the failure of either Seller to
perform its respective covenants, agreements, and obligations under this
Agreement or any other Transaction Document; (b) the breach of any
representation or warranty made by either Seller under this Agreement or any
other Transaction Document; (c) any liability or other obligation of either
Seller whatsoever, real or alleged, previously, currently, or hereafter arising,
not specifically assumed by Purchaser under Section 3.2 of this Agreement or any
other Transaction Document; (d) operation of the Business by Sellers or Sellers’
ownership or use of the Acquired Assets prior to the Effective Date, other than
the Assumed Liabilities (for which Purchaser will be obligated pursuant to the
terms of this Agreement); (e) employment of the Transferred Employees on or
prior to the Closing Date; and (f) destruction, damage, or loss of any physical
property owned or leased by Purchaser resulting from Sellers’ negligence in
their use or occupation of Sellers’ principal place of business as provided
herein; provided that in no event shall Sellers indemnify Purchaser for any
Adverse Consequences suffered by Purchaser arising out of, relating to or in
connection with any conflict or breach of, or consent required to be obtained
pursuant to, any other agreement or obligation of Sellers (including without
limitation the Assumed Contracts) arising out of, relating to, or occurring in
connection with this Agreement, any other Transaction Document, or the
transactions contemplated hereby or thereby.  For purposes of this Agreement,
“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages (excluding, except as otherwise provided in
this Agreement, all incidental, consequential, special, enhanced and punitive
damages), dues, penalties, fines, costs (including costs of investigation and
defense, court costs and attorneys’ fees), amounts paid in settlement,
liabilities, obligations, taxes, liens, losses, expenses, and fees.
 
(b) Sellers shall not have any obligation to indemnify Purchaser from and
against, and shall have no liability with respect to, any Adverse Consequences
caused by the breach of any representation or warranty of Sellers unless and
until the total amount of Adverse Consequences suffered by Purchaser with
respect to all such breaches exceeds USD $10,000 (the “Bucket”), and then only
to the extent that such Adverse Consequences exceed the Bucket.
 
(c) In no event shall the aggregate obligation of Sellers to indemnify Purchaser
for any Adverse Consequences caused by the breach of any representation or
warranty of Sellers exceed the value of the transactions contemplated hereunder
(the “Cap”).  
 
(d) Purchaser agrees that in the event of any breach giving rise to an
indemnification obligation of Sellers hereunder, Purchaser shall take and cause
its affiliates to take, or cooperate with Sellers, if so requested by Sellers,
in order to take, all reasonable measures to mitigate the consequences of the
related breach (including taking steps to prevent any contingent liability from
becoming an actual liability).
 
(e) Purchaser agrees that no claim of indemnification hereunder shall form the
basis of or be asserted as a defense or right of offset against any Royalties
payable by Purchaser hereunder, all of which are hereby waived to the maximum
extent permitted by applicable law.
 
12.3 Indemnification Provisions for Sellers’ Benefit.  If the Closing occurs,
and provided that either Seller makes a written claim for indemnification
against Purchaser pursuant to Section 14.4 below within the survival period (if
there is an applicable survival period pursuant to Section 12.1 above), which
written claim must specify the factual basis of the claim, the amount of such
claim (if known) and the method of computation of such claim, all with
reasonable specificity, Purchaser shall indemnify and hold Sellers harmless
against all Adverse Consequences either Seller has suffered or shall suffer
relating to, arising from, or in connection with: (a) the failure of Purchaser
to perform its covenants, agreements,
 
18

--------------------------------------------------------------------------------


 
and obligations under this Agreement or any other Transaction Document; (b) the
breach of any representation or warranty made by Purchaser under this Agreement
or any other Transaction Document; (c) services and activities performed by
Purchaser under the Assumed Contracts on and following the Effective Date;
(d) any Assumed Liabilities and any other liability or obligation of either
Seller specifically assumed by Purchaser under this Agreement or any other
Transaction Document (including without limitation any Adverse Consequences
relating to, arising from, or in connection with Purchaser’s failure to render
Management Services as provided herein in full satisfaction of Sellers’
obligations and liabilities under the Time Warner Transition Agreement and/or
its failure to provide Management Services in accordance with the directives and
guidance given by Sellers); (e) employment of the Transferred Employees
following the Closing Date; (f) operation of the Business by Purchaser or
Purchaser’s ownership or use of the Acquired Assets on and after the Effective
Date (including without limitation infringement by Purchaser of any third
party’s intellectual property or intellectual property rights arising out of,
relating to, or in connection with use of the Intellectual Property, and all
taxes arising with respect to periods beginning on or after the Effective Date);
and (g) destruction, damage, or loss of any physical property owned or leased by
Sellers resulting from Purchaser’s negligence in its use or occupation of
Sellers’ principal place of business as provided herein; provided that in no
event shall Purchaser indemnify Sellers for any Adverse Consequences either
Seller has suffered or shall suffer arising out of, relating to or in connection
with any conflict or breach of, or consent required to be obtained pursuant to,
any other agreement or obligation of either Seller (including without limitation
the Assumed Contracts) arising out of, relating to, or occurring in connection
with this Agreement, any other Transaction Document, or the transactions
contemplated hereby or thereby.  
 
12.4 Matters Involving Third Parties.
 
(a) If any third party shall notify any Party (the “Indemnified Party”) with
respect to any matter (a “Third-Party Claim”) which may give rise to a claim for
indemnification against any other Party (the “Indemnifying Party”) under this
Article 12, then the Indemnified Party shall, if a claim is to be made against
an Indemnifying Party under this Article 12, promptly (and in any event within
five (5) business days after receiving notice of the Third-Party Claim) notify
each Indemnifying Party thereof in writing.  Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, within five (5) business days after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the indemnified party relating to the
Third-Party Claim.  Notwithstanding anything in the foregoing to the contrary,
the failure of an Indemnified Party to give such notice to the Indemnifying
Party shall not relieve the Indemnifying Party of any liability that it may have
to any Indemnified Party, except to the extent that the Indemnifying Party
demonstrates that the defense of the matter giving rise to the Indemnified
Party’s claim is prejudiced by the Indemnified Party’s failure to give or delay
in giving such notice.
 
(b) Any Indemnifying Party will have the right at any time to assume and
thereafter conduct the defense of the Third-Party Claim with counsel of its
choice reasonably satisfactory to the Indemnified Party; provided, however, that
the Indemnifying Party will not consent to the entry of any judgment or enter
into any settlement with respect to the Third-Party Claim without the prior
written consent of the Indemnified Party (not to be unreasonably withheld)
unless the judgment or proposed settlement involves only the payment of money
damages and does not impose an injunction or other equitable relief upon the
Indemnified Party.  Should an Indemnifying Party so elect to assume the defense
of a Third-Party Claim, the Indemnifying Party shall not be liable to the
Indemnified Party for legal expenses subsequently incurred by the Indemnified
Party in connection with the defense thereof.  If the Indemnifying Party assumes
such defense, the Indemnified Party shall have the right to participate in the
defense thereof and to employ counsel at its own expense, separate from the
counsel employed by the Indemnifying Party, it being understood, however, that
the Indemnifying Party shall control such defense.  
 
19

--------------------------------------------------------------------------------


 
The Indemnifying Party shall be liable for the reasonable fees and expenses of
counsel employed by the Indemnified Party for any period during with the
Indemnifying Party has not assumed the defense thereof.
 
(c) Unless and until an Indemnifying Party assumes the defense of the
Third-Party Claim as provided in Section 12.4(b) above, however, the Indemnified
Party may defend against the Third-Party Claim in any manner it may reasonably
deem appropriate.
 
(d) In no event will the Indemnified Party consent to the entry of any judgment
on or enter into any settlement with respect to the Third-Party Claim without
the prior written consent of the Indemnifying Party (not to be unreasonably
withheld).
 
12.5 Determination of Adverse Consequences.  The amount of any and all Adverse
Consequences under this Article 12 shall be determined net of (a) the net
present value of any tax benefits reasonably expected to be realized (calculated
using a discount rate of 7.25%) by any party seeking indemnification hereunder
arising from the deductibility of such Adverse Consequences and (b) any amounts
recovered or recoverable by the Indemnified Party under insurance policies,
indemnities or other reimbursement arrangements with respect to such Adverse
Consequences.  Each Party hereby waives, to the extent permitted under its
applicable insurance policies, any subrogation rights that its insurer may have
with respect to any indemnifiable Adverse Consequences.  Sellers shall have no
liability with respect to any Adverse Consequences that would have been covered
by insurance had Purchaser maintained for the benefit of the Business and the
Acquired Assets the same insurance coverage following the Closing that was in
effect for the Business and the Acquired Assets immediately prior to the
Closing.  Sellers shall be subrogated to all rights of Purchaser in respect of
any Adverse Consequences borne by Sellers.  In no event shall Purchaser be
entitled to recover or make a claim for any amounts in respect of exemplary,
consequential, incidental, liquidated, or indirect damages, lost profits, or
punitive, special, treble, or statutory damages or any other money damages that
are not measured by and limited to the Indemnified Party’s actual direct damages
resulting from such breaches and, in particular, no “multiple of profits” or
“multiple of cash flow” or similar valuation methodology shall be used in
calculating the amount of any Adverse Consequences; provided, however, that to
the extent an indemnification claim arises hereunder as a result of a
Third-Party Claim against an Indemnified Party, the Adverse Consequences shall
be deemed to include incidental, consequential, special, enhanced, and punitive
damages to the extent claimed by a third party against an Indemnified
Party.  Any indemnity payment under this Agreement shall be treated as an
adjustment to the Purchase Price for tax purposes.
 
12.6 Exclusive Remedy.  Purchaser and Sellers acknowledge and agree that, from
and after the Closing, the foregoing indemnification provisions in this Article
12 shall be the sole and exclusive remedy of Purchaser and Sellers with respect
to the transactions contemplated hereby.
 
ARTICLE 13
TERMINATION
 
13.  Termination.
 
13.1 Events of Termination.  This Agreement may, by notice given prior to or at
the Closing, be terminated:
 
(a) (i) by Purchaser if a material breach of any provision of this Agreement has
been committed by Sellers (and not cured within 20 days of written notice if
capable of cure) and such breach has not been waived; or (ii) by Sellers if a
material breach of any provision of this Agreement has been
 
20

--------------------------------------------------------------------------------


 
committed by Purchaser (and not cured within 20 days of written notice if
capable of cure) and such breach has not been waived;


(b) (i) by Purchaser if any of the conditions in Article 10 has not been
satisfied as of the Closing Date or if satisfaction of such a condition is or
becomes impossible (other than through the failure of Purchaser to comply with
its obligations under this Agreement) and Purchaser has not waived such
condition on or before the Closing Date; or (ii) by Sellers, if any of the
conditions in Article 9 has not been satisfied as of the Closing Date or if
satisfaction of such a condition is or becomes impossible (other than through
the failure of Sellers to comply with its obligations under this Agreement) and
Sellers have not waived such condition on or before the Closing Date;


(c) by mutual consent of Purchaser and Sellers; or


(d) by either Purchaser or Sellers if the Closing has not occurred (other than
through the failure of any Party seeking to terminate this Agreement to comply
fully with its obligations under this Agreement) on or before January 31, 2009,
or such later date upon which the Parties may agree.


13.2 Effect of Termination.  Each Party’s right of termination under
Section 13.1 is in addition to any other rights it may have under this Agreement
or otherwise, and the exercise of a right of termination will not be an election
of remedies.  If this Agreement is terminated pursuant to Section 13.1, all
further obligations of the Parties under this Agreement will terminate;
provided, however, that if this Agreement is terminated by a Party because of
the breach of the Agreement by the other Party or because one or more of the
conditions to the terminating Party’s obligations under this Agreement is not
satisfied as a result of the other Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s right to pursue all
legal remedies will survive such termination unimpaired.
 
ARTICLE 14
MISCELLANEOUS PROVISIONS
 
14. Miscellaneous Provisions.
 
14.1 Further Assurances.  Subject to the terms and conditions herein, each of
the Parties hereto agrees to use its reasonable efforts to take, or cause to be
taken, all appropriate action, and to do, or cause to be done, all things
reasonably necessary, proper or advisable under applicable law and regulations
to consummate and make effective the transactions contemplated by this Agreement
and the other Transaction Documents.
 
14.2 Taxes.  Purchaser shall pay all taxes arising out of the transfer of the
Acquired Assets to Purchaser pursuant to this Agreement and the other
transactions contemplated by this Agreement (including without limitation any
sales taxes).
 
14.3 Expenses.  Each of the Parties shall pay all costs and expenses (including
without limitation fees, costs and expenses of attorneys, accountants, brokers,
finders, or advisors and the expenses of such Party’s representatives) incurred
or to be incurred by it in negotiating and preparing this Agreement and in
closing and carrying out the transactions contemplated by the Transaction
Documents.
 
14.4 Notices.  All notices, requests, demands, and other communications
hereunder shall be in writing and shall be deemed to have been duly given as of
the date of delivery if delivered in person, three business days after being
mailed (certified, return receipt requested, postage prepaid), the next
 
21

--------------------------------------------------------------------------------


 
business day after deposit with a reputable overnight courier or the date of
delivery via facsimile (if receipt of the facsimile is acknowledged by the
receiving party):
 
(a)           If to Sellers, addressed to:


Primal Solutions, Inc.
Wireless Billing Systems
 
c/o Bryan Cave LLP

3161 Michelson Drive, Suite 1500
Irvine, CA  92612
Attention:  Brett J. Souza, Esq.
Fax:  949-223-7100


with a copy to (which copy shall not constitute notice):
 
 
Bryan Cave LLP

3161 Michelson Drive, Suite 1500
Irvine, CA  92612
Attention:  Brett J. Souza, Esq.
Fax:  949-223-7100


 (b)           If to Purchaser, addressed to:


BillWise, Inc.
15 Rue Cezanne
Coto de Caza, CA 92679
Attention:  Joseph R. Simrell
Fax:  (949) 484-4603


 
with a copy to (which copy shall not constitute notice):


The Yocca Law Firm LLP
19900 MacArthur Boulevard
Suite 650
Irvine, CA  92612
Attention:  Nicholas J. Yocca, Esq.
Fax:  949-203-6161


Either Party hereto may from time to time, by written notice to the other Party,
designate a different address, which shall be substituted for the one specified
above for such Party.
 
14.5 Attorneys’ Fees.  In the event of any controversy, claim or dispute between
the Parties hereto arising out of or relating to this Agreement or any of the
documents provided for herein, or the breach thereof, the prevailing Party shall
be entitled to recover from the losing Party its reasonable attorneys’ fees,
expenses, and costs incurred in connection with such controversy, claim, or
dispute or any appeal thereof.
 
14.6 Binding Effect; Assignment.  This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective permitted successors
and assigns.  Neither Party may
 
22

--------------------------------------------------------------------------------


 
assign this Agreement, voluntarily or by operation of law, without the prior
written consent of the other Party, which it may deny in its sole discretion.
 
14.7 Parties in Interest.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
Party to this Agreement.  Notwithstanding the foregoing, the SSF Entities shall
be deemed to be express third-party beneficiaries of the provisions of Section
2.2 (other than Section 2.2(e)) and Section 12.2(e) and shall have the right to
enforce such provisions directly against the parties hereto as if it were a
party hereto.
 
14.8 Counterparts.  This Agreement may be executed in any number of
counterparts, any of which may be transmitted by facsimile or via portable
document format by other electronic means, each of which shall be deemed to be
an original and all of which together shall be deemed to be one and the same
instrument. However, this Agreement shall be ineffective for any purposes
whatsoever unless or until executed by all Parties hereto.
 
14.9 Headings.  The subject headings of the paragraphs and subparagraphs of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.
 
14.10 Entire Agreement.  This Agreement (together with the Transaction Documents
and the schedules and exhibits hereto and thereto) sets forth all of the
agreements and understandings between the Parties hereto relating to the
transactions contemplated hereby or thereby or the subject matter hereof, and
supersedes all prior agreements and understandings, inducements or conditions,
express or implied, oral or written.
 
14.11 Amendment; Waivers.  This Agreement may not be modified or amended, except
in a writing signed by the Parties hereto.  No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing
waiver.  Notwithstanding the foregoing, no amendment, modification or waiver of
the provisions of Section 2.2 (other than Section 2.2(e)) or Section 12.2(e)
shall be effective without the express prior written consent of the SSF
Entities.  Any purported amendment, modification or waiver in violation of the
provisions of the immediately preceding sentence shall be null and void ab
initio.
 
14.12 Severability.  In the event that any of the provisions of this Agreement
shall be held by a court or other tribunal of competent jurisdiction to be
invalid or unenforceable, the remaining portions of this Agreement shall remain
in full force and effect and construed so as to best effectuate the intention of
the Parties in executing it.
 
14.13 Interpretation.  Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine, or neuter, as the
context requires.  The provisions of this Agreement, and the documents and
instruments referred to herein, have been examined, negotiated, drafted, and
revised by the Parties and no implication shall be drawn nor made against any
Party hereto by virtue of the drafting of this Agreement.  The term “including”
used herein shall mean “including without limitation.”  All amounts stated in
this Agreement are in U.S. Dollars.  All payments made by Purchaser to Primal
under this Agreement will be made in the U.S. and in U.S. Dollars.
 
23

--------------------------------------------------------------------------------


 
14.14 Governing Law.  This Agreement shall be governed by, construed in
accordance with and enforced under the laws of the State of California
applicable to agreements executed and to be performed solely within such State.
 
14.15 Consent and Jurisdiction; Service.  Each party hereto irrevocably and
unconditionally:  (i) agrees that any suit, action or other legal proceeding
arising out of this Agreement may be brought in the state and federal courts
sitting in the Orange County, California; (ii) consents to the exclusive
jurisdiction of any such court in any such suit, action or proceeding; and (iii)
waives any objection which such party may have to the laying of venue of any
such suit, action or proceeding in any such court.
 
[SIGNATURE PAGE TO FOLLOW]
 


 
 
24 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties hereto have executed or have caused a duly
authorized representative to execute this Agreement all as of the day and year
first above written.
 


 
SELLER:
 
PURCHASER:
Primal Solutions, Inc.,
a Delaware corporation
 
BillWise, Inc.,
a California corporation
     
By:     /s/ John E. Rehfeld                                  
Name: John E. Rehfeld
Its:      Authorized Person
 
By:     /s/ Joseph R. Simrell                                                
Name: Joseph R. Simrell
Its:      President
     
Wireless Billing Systems,
a California corporation
         
By:     /s/ John E. Rehfeld                                    
Name: John E. Rehfeld
Its:      Authorized Person
   



                                                          
 
25 

--------------------------------------------------------------------------------

 




SCHEDULE 1.1
 
Acquired Assets
 
Transferred Resources
 
Asset #
Make/Mdl
 
11737
IBM ThinkPad T40
 
11947
IBM ThinkPad T43p
 
11810
IBM ThinkPad T42
 
11755
IBM ThinkPad T40
 
11739
IBM ThinkPad T40
 
11948
IBM ThinkPad T42
 
11812
IBM ThinkPad T42
 
11841
IBM ThinkPad T42
 
11808
IBM ThinkPad T42
 
11740
Dell Inspiron 8500
 
11747
IBM ThinkPad X31
   
Apple Powerbook Pro (2)
 
11741
HP Proliant ML570
 
12017
No-name brand
 
12016
HP Proliant DL360
 
11824
HP Proliant DL380
 
11825
HP Proliant DL380
 
HW068
Dell PowerEdge 750
 
HW069
Dell PowerEdge 750
 
HW072
Dell PowerEdge 750
 
11967
Sun V240
 
11776
Sun V240
 
11929
Sun V240
 
11826
Sun V240
 
12055
Sun V440
 
11939
Sun V100
 
11934
Sun V210
 
11829
SunBlade 150
 
11828
SunBlade 150
 
11936
Sun V120
 
HW083
Dell Dimension XPS Gen 4
 
HW080
Dell Dimension XPS Gen 4
 
HW082
Dell Dimension XPS Gen 4
 
HW081
Dell Dimension XPS Gen 4
 
HW076
Dell Dimension XPS Gen 4
 
HW075
Dell Dimension XPS Gen 4
 


 
 

--------------------------------------------------------------------------------

 

Asset #
Make/Mdl
 
HW077
Dell Dimension XPS Gen 4
 
HW123
Dell PowerEdge 1800
 
HW124
Dell PowerEdge 1800
 
HW125
Dell PowerEdge 1800
 
HW126
Dell PowerEdge 1800
 
11762
Dell Dimension XPS Gen 2
 
11760
Dell Dimension XPS Gen 2
 
11761
Dell Dimension XPS Gen 2
 
11768
Dell Dimension XPS Gen 2
 
HW056
Dell Dimension 4700
 
12039
IBM ThinkPad Dock
 
12040
IBM ThinkPad Dock
 
12041
Dell Docking Station
 
11813
Dell 3300MP Overhead Projector
 
11732
Dell 3200MP Overhead Projector
 
HW085
Dell 3300MP Overhead Projector
 
12044
Protocol Analyzer
 
12018
Cybex Autoview Commander
 
12019
Cybex Autoview Commander
 
HW118
Dell 17” FPD
 
11855
Dell 17” FPD
 
HW117
Dell 17” FPD
 
11928
Dell 17” FPD
 
11972
Samsung 22” FPD
 
11959
Dell 24” FPD
 
11853
Dell 17” FPD
 
11960
Dell 17” FPD
 
12037
Dell 17” FPD
 
HW119
Dell 17” FPD
 
11968
Dell 17” FPD
 
11975
Samsung 20” FPD
 
HW079
Dell 17” FPD
 
HW078
Dell 17” FPD
 
12038
Dell 17” FPD
 
HW116
Dell 17” FPD
 
11973
Samsung 20” FPD
 
11989
Microsoft Bluetooth Kbd/Mouse
 
11980
Apple Wireless Keyboard
 
11976
Treo 755p
  11978 Treo 755p   11680 HP LaserJet 1200  


 
2 

--------------------------------------------------------------------------------

 


Asset #
Make/Mdl
 
11757
HP LaserJet 1300
 
11778
HP LaserJet 1300
 
11734
HP LaserJet 1200
   
HP Color LaserJet CP1518ni
 
12009
Telco Rack (qty 1)
   
Computer Rack
   
Linksys WRT54G Wireless
   
LinkSys WAP54GP Wireless
   
LinkSys WAP54GP Wireless
   
LinkSys WAP54GP Wireless
   
LinkSys WAP54GP Wireless
 
12053
Sun StorEdge 3520 Array
 
11931
Sun StorEdge A1000 Array
 
12012
Dell PowerConnect 2624
 
12013
Dell PowerConnect 2124
 
12022
Dell PowerConnect 2624
 
HW060
Cisco Catalyst 3550
 
HW061
Cisco Catalyst 3550
 
11833
Cisco PIX 515E
 
11834
Cisco PIX 515E
 
11995
APC Smart UPS 5000
   
Minuteman Enterprise E750 UPS
 
12000
APC AP9211 Masterswitch PDU
 
12002
APC AP9211 Masterswitch PDU
   
Cisco Phones: (15 units)
   
Quartet Electronic Whiteboard
   
Desks (12 offices)
   
Chair (12 offices)
   
Cradenza (12 offices)
   
File Cabinets (finance/HR)
   
White Boards (12 offices)
   
Book Case(s) (12 offices)
   
Couch/Lounge Chairs (2 exec offices)
   
End Tables 9 2 exec offices)
   
Fire Safes (finance/HR)
   
File Cabinets (finance/HR)
   
War Room Tables & Chairs
    Round Tables & Chairs     Folding Tables - work tables     Office Equipment
- miscellaneous  


 
3 

--------------------------------------------------------------------------------

 

Asset #
Make/Mdl
   
Supplies - misc office
   
Sales/Tradeshow booth
   
Computer cables and parts
 



 
The Parties acknowledge and agree that the Acquired Assets do not include six
computers, printers, and monitors included in the list above, the ownership of
which is being transferred to the Transferred Employees in connection with their
separation of employment from Sellers.

 
4 

--------------------------------------------------------------------------------

 


SCHEDULE 1.3
 
Liens and Liabilities

 
 
(a)  Assignments, Transfers, and/or Conveyances of the Intellectual Property:
 
Sellers make no representations or warranties with respect to any Intellectual
Property except as set forth in the first, second, third, and fourth sentences
of Section 5.3.  Notwithstanding the foregoing, and without making any other
representation or warranty:
 
·   TransAmerica Business Credit Corporation has a security agreement in place
on the Creditwatch (Serial Nos. 74358508 and 74358507) trademarks of WBS, which
was granted by Subscriber Computing, Inc., the prior owner of the marks.
 
·   TransAmerica Business Credit Corporation also has a security interest on
U.S. patent registration 5,291,543 (“Cellular Telephone Real Time Account
Administration System”), which was granted by Subscriber Computing, Inc.  In
addition, there is no assignment from the inventors of the patent to Subscriber
Computing, Inc. (or any predecessor company); and Seller believes that
TransAmerica holds a security interest, although the record filed with the U.S.
Patent and Trademark Office appears as an “assignment of assignors interest”
rather than as a security interest.
 
·   With respect to U.S. patent registration 5,291,453 (“Serial Memory Apparatus
Having Units for Presetting Reading Bit Lines to a Given Voltage”), the
investors of that patent assigned it to Ricoh Company, and then Subscriber
Computing, Inc. assigned the patent to WBS.  The chain of title is missing the
assignment from Ricoh to Subscriber Computing, Inc.  Therefore, WBS’ title is
not clear.
 
·   Sellers have entered into certain escrow arrangements with certain or all of
their respective customers pursuant to which ownership of certain Seller
Intellectual Property would be assigned to such customers upon a default by
Seller.  In addition, Sellers have granted customers licenses to use the
Intellectual Property (including perpetual licenses).
 
·   Sellers have assigned to SSF certain rights in the Intellectual Property ,
which rights will be conditionally released pursuant to the consent being
granted by SSF in connection with the Contemplated Transactions, subject to full
compliance with the terms of the consent by Sellers.
 


 
(b)  Liens, claims and encumbrances exist on the Acquired Assets pursuant to the
following:
 
·  
Amended and Restated 10% Senior Convertible Note, dated March 31, 2006, as
amended and restated as March 31, 2008, issued to Special Situations Private
Equity Fund, L.P., Special Situations Technology Fund, L.P., Special Situations
Technology Fund II, L.P., Special Situations Fund III, L.P., and Special
Situations Fund III QP, L.P. (collectively, “SSF”), related Pledge and Security
Agreement, dated as of March 31, 2006, in favor of SSF, and other related
agreements with SSF;

 
·  
Lease agreement with CIP Centerpointe 123 LLC, dated April 16, 2007;

 
·  
Operating lease agreement with Dell Financial Services L.P. (lease number
012-004765674-014) (provided that on or before February 28, 2009, Sellers intend
to satisfy their obligations under said lease so that any Acquired Assets leased
thereunder will be released and thereafter be free of liens and encumbrances of
Dell; Sellers shall not assign such liened Acquired Assets to Purchaser until
such Acquired Assets are free of liens and encumbrances and then shall promptly
thereafter assign ownership thereof); and

 
·  
The security interests existing under operating lease agreements with Dell
Financial Services L.P. (lease numbers 032-4765674-015 & 032-4765674-016) are
currently in the process of being released but likely will not be released prior
to the Closing Date; Sellers shall not assign such liened Acquired Assets to
Purchaser until such Acquired Assets are free of liens and encumbrances and then
shall promptly thereafter assign ownership thereof;

 
·  
Capital lease agreement with CIT Technology Financial Service Inc. (contract no.
911-0001540-000) (provided that on or before February 28, 2009, Sellers intend
to satisfy their obligations under said lease so that any Acquired Assets leased
thereunder will be released and thereafter be free of liens and encumbrances of
CIT; Sellers shall not assign such liened Acquired Assets to Purchaser until
such Acquired Assets are free of liens and encumbrances and then shall promptly
thereafter assign ownership thereof); and

 
·  
Pursuant to the terms of each of the Assumed Contracts, the consent of each
Transferred Customer is required to be obtained in connection with the
Contemplated Transactions.

 


 


 


 
 
2 

--------------------------------------------------------------------------------

 


SCHEDULE 2.2
 
Software
 




Primal Software
q  
Connect CCB

q  
Connect IXC

q  
Connect RTR

q  
Access IM

q  
EBP&P

q  
WPM

q  
IPC Platform

q  
IPC Marketing Dashboard

q  
IPC Revenue Assurance Dashboard

q  
CRM (Communications Resource Manager)



 


                                                                    
 
3 

--------------------------------------------------------------------------------

 


SCHEDULE 3.2
 
Assumed Liabilities
 


 
The following are the “Assumed Contracts” for purposes of this Agreement:
 
1.    Amended and Restated Schedule 5, dated as of January 1, 2006, to the
Master Software License Agreement dated as of December 11, 2002 by and between
Time Warner Cable Information Services (Maine), LLC and Primal, as amended
pursuant to (a) Amendment 1 dated as of January 1, 2004, (b) Amendment 2 dated
as of January 1, 2005, (c) the Third Amendment dated as of July 27, 2006, and
(d) the Fourth Amendment dated as of January 1, 2006 to Master Software License
Agreement, and any successor agreement thereto which may be entered into among
Advance/Newhouse, Advance/Newhouse Communications, LLC and Bright House
Networks, LLC (collectively “Brighthouse”) and Primal on or prior to the Closing
Date; provided that the Master Software License Agreement dated as of December
11, 2002, by and between Time Warner Cable Information Services (Maine), LLC and
Primal, as amended pursuant to the Amendment 1 dated as of January 1, 2004, as
amended by Amendment 2 dated as of January 1, 2005, as amended pursuant to
(a) Amendment 1 dated as of January 1, 2004, (b) Amendment 2 dated as of January
1, 2005, (c) the Third Amendment dated as of July 27, 2006, and (d) the Fourth
Amendment dated as of January 1, 2006 to Master Software License Agreement, is
not, and shall not be, an “Assumed Contract.”
 
2.    Software License and Services Agreement dated as of December 8, 2006, by
and between Bresnan Communications LLC (“Bresnan”) and Primal
 
3.    Software License and Services Agreement dated as of June 30, 2005, by and
between Bend Cable Data Services, LLC (“Bend”) and Primal
 
4.    License Agreement dated as of June 1, 1991, by and between Mercury Paging
Ltd. (“Page One”) and Primal
 
5.    Master Software License Agreement and Maintenance Agreement dated as of
October 1, 1999, by and between Hutchison Telecommunications (Australia) Limited
(“Hutchison”) and Primal
 
6.    Software License Agreement dated as of September 1, 2005, by and between
[Alcatel]-Lucent Technologies (“Alcatel”) and Primal, any rights under the
course of dealing and/or undocumented extension of said agreement following the
term specified therein (including any potentially effective automatic
month-to-month renewal of said term), and any successor agreement thereto which
may be entered into between Alcatel and Primal on or prior to the Closing Date
 
7.    The Master Software License Agreement dated as of September 3, 2004, by
and between West Tel Limited (“Westel”) and Primal
 
For purposes of this Agreement, each of Brighthouse, Bresnan, Bend, Page One,
Hutchinson, Alcatel, and Westel is a “Transferred Customer” and together they
are the “Transferred Customers.”
 


                                                                    
 
4 

--------------------------------------------------------------------------------

 


SCHEDULE 7.4
 
Transferred Employees
 


 
Angelo Buenaobra
 
Michael Fowler
 
Sanjay Gupta
 
Andy Schleuss
 
Bob Richardson
 
Joseph Simrell
 


 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 8.12
 
Open LOEs
 
Primal Solutions, Inc.
Open LOEs

 
 
Customer
 
Task #
 
Booking Amount
As of 12.31.08
# of Hours
Needed
 
Resources by Staff/Hours
Rev Recog’d
Open Revenue
Bend Cable BCD141
 $7,200.00
  $4,800.00
 $2,400.00
16
Angelo (16)               Bresnan BCL56 
$34,500.00
$28,254.32
$6,245.68
42
Angelo (24), Kim (2), Joel (16) Bresnan BCL96
$6,000.00
$3,750.00
$2,250.00
24
Sanjay (8), Tom (8), Angelo (8)                Bright House BHN178 
$28,500.00
$24,750.00
$3,750.00
8
Mike M. (8)                Hutchison HT048 
$45,000.00
$35,700.00
$9,300.00
62
Angelo (62)               Page One MP096 
$18,000.00
$ - 
$18,000.00
120
Angelo (60), Mike F (60)                Time Warner TWCR185 
$3,000.00
$ - 
$3,000.00
16
Joann (16) Time Warner TWCR193
$20,000.00
$ - 
$20,000.00
115
Andy (75), Kim (hourly, up to 40)               West Tel WTL73
$18,000.00
$ - 
$18,000.00
96
Angelo (48), Andy (48)                  
$180,200.00
$97,254.32
$82,945.68
   


Note:  There are currently an open LOE to Bright House and another open LOE to
Time Warner.


 
 
 

--------------------------------------------------------------------------------

 


Disclosure Schedules
 
Section 5.3 – Title to Properties
 


 
(a)           Assignments, Transfers, and/or Conveyances of the Intellectual
Property:
 
Sellers make no representations or warranties with respect to any Intellectual
Property except as set forth in the first, second, third, and fourth sentences
of Section 5.3.  Notwithstanding the foregoing, and without making any other
representation or warranty:
 
·    TransAmerica Business Credit Corporation has a security agreement in place
on the Creditwatch (Serial Nos. 74358508 and 74358507) trademarks of WBS, which
was granted by Subscriber Computing, Inc., the prior owner of the marks.
 
·    TransAmerica Business Credit Corporation also has a security interest on
U.S. patent registration 5,291,543 (“Cellular Telephone Real Time Account
Administration System”), which was granted by Subscriber Computing, Inc.  In
addition, there is no assignment from the inventors of the patent to Subscriber
Computing, Inc. (or any predecessor company); and Seller believes that
TransAmerica holds a security interest, although the record filed with the U.S.
Patent and Trademark Office appears as an “assignment of assignors interest”
rather than as a security interest.
 
·    With respect to U.S. patent registration 5,291,453 (“Serial Memory
Apparatus Having Units for Presetting Reading Bit Lines to a Given Voltage”),
the investors of that patent assigned it to Ricoh Company, and then Subscriber
Computing, Inc. assigned the patent to WBS.  The chain of title is missing the
assignment from Ricoh to Subscriber Computing, Inc.  Therefore, WBS’ title is
not clear.
 
·    Sellers have entered into certain escrow arrangements with certain or all
of their respective customers pursuant to which ownership of certain Seller
Intellectual Property would be assigned to such customers upon a default by
Seller.  In addition, Sellers have granted customers licenses to use the
Intellectual Property (including perpetual licenses).
 
·    Sellers have assigned to SSF certain rights in the Intellectual Property ,
which rights will be conditionally released pursuant to the consent being
granted by SSF in connection with the Contemplated Transactions, subject to full
compliance with the terms of the consent by Sellers.
 


 
(b)          Liens, claims and encumbrances exist on the Acquired Assets
pursuant to the following:
 
·  
Amended and Restated 10% Senior Convertible Note, dated March 31, 2006, as
amended and restated as March 31, 2008, issued to SSF, related Pledge and
Security Agreement, dated as of March 31, 2006, in favor of SSF, and other
related agreements with SSF;

 
·  
Lease agreement with CIP Centerpointe 123 LLC, dated April 16, 2007;

 
·  
Operating lease agreement with Dell Financial Services L.P. (lease number
012-004765674-014) (provided that on or before February 28, 2009, Sellers intend
to satisfy their obligations under said lease so that any Acquired Assets leased
thereunder will be released and thereafter be free of liens and encumbrances of
Dell; Sellers shall not assign such liened Acquired Assets to Purchaser until
such Acquired Assets are free of liens and encumbrances and then shall promptly
thereafter assign ownership thereof);

 
·  
The security interests existing under operating lease agreements with Dell
Financial Services L.P. (lease numbers 032-4765674-015 & 032-4765674-016) are
currently in the process of being released but likely will not be released prior
to the Closing Date; Sellers shall not assign such liened Acquired

 
 
2

--------------------------------------------------------------------------------


 
 
Assets to Purchaser until such Acquired Assets are free of liens and
encumbrances and then shall promptly thereafter assign ownership thereof;

 
·  
Capital lease agreement with CIT Technology Financial Service Inc. (contract no.
911-0001540-000) (provided that on or before February 28, 2009, Sellers intend
to satisfy their obligations under said lease so that any Acquired Assets leased
thereunder will be released and thereafter be free of liens and encumbrances of
CIT; Sellers shall not assign such liened Acquired Assets to Purchaser until
such Acquired Assets are free of liens and encumbrances and then shall promptly
thereafter assign ownership thereof); and

 
·  
Pursuant to the terms of each of the Assumed Contracts, the consent of each
Transferred Customer is required to be obtained in connection with the
Contemplated Transactions.

 






                                                                    
 
3 

--------------------------------------------------------------------------------

 
 
 
LICENSE AGREEMENT
 
This License Agreement (“Agreement”) is effective as of January 1, 2009 (the
“Effective Date”) by and between, on one hand, Primal Solutions, Inc, a Delaware
corporation (“Primal”), and Wireless Billing Systems, a California corporation
(“WBS”) (WBS and Primal, collectively, “Licensee”), and, on the other hand,
BillWise, Inc., a California corporation (“BillWise”) (BillWise and Licensee,
each a “Party” and collectively the “Parties”), with respect to the following
facts:
 
WHEREAS, the Parties have entered into that certain Asset Purchase Agreement
dated as of the Effective Date (“APA”), pursuant to which BillWise is purchasing
certain assets from, and assuming certain obligations and liabilities of,
Licensee, including the Software and Trademarks;
 
WHEREAS, Licensee requires a license back to the Software and Trademarks in
order to perform certain of its obligations under the APA and to continue to
service its customers (excluding the Transferred Customers) existing as of
December 31, 2008 (“Customers”); and
 
WHEREAS, BillWise is willing to grant Licensee such a license pursuant to the
terms and conditions of this Agreement.
 
NOW, THEREFORE, based on the foregoing premises and in consideration of the
promises contained in this Agreement, the Parties agree as follows:
 
1.           DEFINITIONS
 
.  Capitalized terms used in this Agreement have the meanings ascribed to them
below or where defined in this Agreement.  Any capitalized terms used and not
defined in this Agreement have the meanings ascribed to such terms in the APA.
 
1.1           “Affiliate” means, with respect to an entity, any other entity
that controls, is controlled by, or is under common control with such
entity.  For the purposes of this Agreement, the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of any such person whether through the
ownership of voting securities, by contract, or otherwise.
 
1.2           “Confidential Information” means all information regarding a
Party’s business or affairs, including, without limitation, the Software,
business concepts, processes, methods, systems, know-how, devices, formulas,
product specifications, marketing methods, prices, customer lists, methods of
operation, and other information, whether in oral, written, or electronic form,
that is either designated as confidential or that is disclosed under
circumstances such that a reasonable person would know it is confidential.  The
terms, but not the existence, of this Agreement are confidential.  The following
information will not be deemed Confidential Information:  (i) information that
is or becomes publicly available through no fault of the Party obligated to keep
it confidential; (ii) information with regard to the other Party that was
rightfully known by a Party prior to commencement of discussions regarding the
subject matter of the Agreement; (iii) information that was independently
developed by a Party without use of the Confidential Information; and (iv)
information rightfully disclosed to a Party by a third party without continuing
restrictions on its use or disclosure.
 
1.3           “including” means including, without limitation.
 
1.4           “Intellectual Property Rights” means any and all of the following
(by whatever name or term known or designated) now known or hereafter existing
anywhere in the world:  (i) rights associated with works of authorship,
including, without limitation, all exclusive exploitation rights, copyrights,
moral rights, and mask work rights; (ii) trade secret rights and other
Confidential Information;
 

                                                                    
 
1 

--------------------------------------------------------------------------------

 

(iii) patents (including, without limitation, reissues, divisions,
reexaminations, extensions, provisionals, continuations, and
continuations-in-part thereof), designs, and other industrial property rights;
(iv) source code, object code, formulas, ideas, concepts, mask works, methods,
know-how, processes, devices, and the like, whether or not any of the foregoing
are subject to protection under law; (v) all registrations, applications,
renewals, extensions, continuations, divisions, reissues, and the like; and
(vi) all other intellectual property and proprietary rights of every kind and
nature whether arising by operation of law, contract, license, or otherwise,
including trademark, service mark, trade dress, and other marks based on
designation of source or origin.
 
1.5           “Software” means all of the software transferred to BillWise
pursuant to the APA (including Connect IXC, Access IM, Connect RTR, IPC, WPM,
Marketing Dashboard and Revenue Assurance Suite), and any derivative works,
modifications, or improvements thereof produced by or on behalf of Licensee to
the extent Licensee retains ownership and has the right to transfer ownership
thereof, in each case including all associated source code, object code,
documentation, and related Intellectual Property Rights; provided that
“Software,” for purposes of this Agreement, shall not include Connect CCB,
Communications Resources Manager (CRM), and EBP&P.
 
1.6           “Trademarks” means the trademarks, service marks, trade dress, and
similar indicia that were transferred to BillWise pursuant to the APA that are
used to identify or distinguish the various products associated with the
Software.
 
1.7           “Use” means use, copy, distribute, create derivative works from,
modify, display, perform, transmit, make, sublicense, offer to sublicense,
import, maintain, and improve.
 
2.           LICENSE.  Subject to the terms and conditions of this Agreement,
BillWise hereby grants Licensee a worldwide, royalty free and fully-paid,
irrevocable, and non-transferable right and license, under all Intellectual
Property Rights, to Use the Software and Trademarks solely for the purposes
of:  (i) providing services as necessary to support BillWise pursuant to the
terms of the APA and as otherwise requested by BillWise and (ii) while Licensee
has outstanding contractual obligations to Customers, providing its services to
such Customers, including, without limitation, Time-Warner Cable, Inc., and
otherwise as necessary to fulfill its obligations under its agreements with such
Customers, as amended or otherwise modified.  Notwithstanding the foregoing,
Licensee may not sell or transfer any license to the Software except consistent
with past practices in the ordinary course of its business.
 
3.           PROPRIETARY RIGHTS.
 
3.1           Ownership of Intellectual Property Rights.  Except for the rights
expressly granted under this Agreement, BillWise will own all Intellectual
Property Rights and all other right, title, and interest in and to the Software
and Trademarks.  No right or license will be implied by estoppel or otherwise,
other than the rights and licenses expressly granted in this Agreement, and all
rights not specifically granted to Licensee in this Agreement are reserved by
BillWise.  BillWise owns all Intellectual Property Rights in and to the
Trademarks and Software, including, without limitation, any updates or upgrades
thereto provided by BillWise under this or any other agreement.  To the extent
that Licensee retains ownership and has the right to transfer ownership thereof,
Licensee hereby assigns to BillWise exclusive ownership of any derivative works,
modifications, or improvements of Software produced by or on behalf of Licensee,
either separately or jointly with others.
 
3.2           Quality Control.  BillWise acknowledges and agrees that it is
familiar with the quality of goods and services provided by Primal prior to the
Effective Date and such quality is acceptable with respect to goods and services
bearing the Trademarks.  Primal shall use reasonable efforts to ensure that the
quality of the goods and services bearing the Trademarks remains equal to or
better than quality of
 

                                                                 
 
2 

--------------------------------------------------------------------------------

 

goods and services provided by Primal prior to the Effective Date.  Primal shall
obtain BillWise’s prior written approval before using the Trademarks on any
newly created marketing materials.
 
3.3           Confidential Information.  Any Confidential Information of one
Party (hereinafter the “Disclosing Party”) received by the other Party
(hereinafter the “Receiving Party”) under this Agreement shall be used,
disclosed, or copied, only for the purposes of, and only in accordance with,
this Agreement.  The Receiving Party shall use reasonable efforts to prevent the
unauthorized Use of the Disclosing Party’s Confidential Information; provided,
however, that a Party may disclose the Confidential Information to its
Affiliates and subcontractors that:  (i) have a need to know such Confidential
Information for purposes of carrying out their obligations under this Agreement
but only to the extent that such Confidential Information is needed to perform
their obligations under this Agreement and (ii) have agreed in writing in
advance to be bound by a written confidentiality agreement reasonably acceptable
to the other Party.  The Receiving Party shall notify the Disclosing Party
immediately in the event of any unauthorized Use of any Confidential
Information.  Further, either Party may disclose the terms of this Agreement,
subject to the execution of a confidentiality agreement, to its board of
directors or other similar governing body, its attorneys and accountants, and
potential acquisition partners or funding sources, and as required by law, rule,
regulation.  Either Party shall have the right to disclose Confidential
Information as required by law or legal process or under the applicable rules of
a securities market or exchange; provided, however, that the disclosing Party
shall use reasonable efforts to give the other Party a reasonable opportunity to
intervene to prevent such disclosure or to obtain a protective order, and that
any Confidential Information so disclosed otherwise remains subject to the
confidentiality obligations set forth in this Section.
 
4.           EXCLUSION OF DAMAGES.  EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE
APA, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY FOR ANY
CONSEQUENTIAL, INDIRECT, SPECIAL, PUNITIVE, INCIDENTAL OR SIMILAR DAMAGES,
WHETHER FORESEEABLE OR UNFORESEEABLE AND BASED ON ANY CAUSE OF ACTION, INCLUDING
CLAIMS FOR LOSS OF GOODWILL OR LOST PROFITS, EVEN IF ADVISED OF THE POSSIBILITY
OF SUCH DAMAGES OCCURRING.
 
5.           TERM AND TERMINATION. This Agreement will commence as of the
Effective Date and will continue until Licensee has fulfilled or been discharged
of its obligations set forth in Section 2 of this Agreement, whether under
written agreements or otherwise.  The Parties acknowledge and agree that they
otherwise intend this Agreement to be non-terminable.  If a Party breaches this
Agreement, the other Party will have no right to terminate this Agreement;
rather, its sole remedy will be to seek an injunction and damages as may be
available under applicable law.  Section 3.3 of this Agreement shall survive any
termination of this Agreement until such time as the Confidential Information
becomes publicly available through no fault of the Receiving Party.
 
6.           GENERAL.
 
6.1           Entire Agreement.  This Agreement (and the Recitals, which are
hereby incorporated herein by this reference), and the APA, constitutes the
entire understanding and agreement, and supersedes any and all prior or
contemporaneous representations, understandings, and agreements between the
Parties with respect to the subject matter of this Agreement, all of which are
hereby merged into this Agreement.  All amendments, supplements or modifications
of this Agreement must be in writing and executed by the Parties.
 
6.2           Independent Parties.  Nothing contained in this Agreement will be
deemed to create, or be construed as creating, a joint venture or partnership
between the Parties.  Neither Party is, by virtue of this Agreement or
otherwise, authorized as an agent or legal representative of the other
Party.  Neither Party to this Agreement is granted any right or authority to
assume or to create any obligation or
 

                                                                  
 
3 

--------------------------------------------------------------------------------

 

responsibility, express or implied, on behalf or in the name of the other Party,
or to bind such other Party in any manner.
 
6.3           No Third Party Beneficiary.  Nothing contained in this Agreement
will be deemed to create, or be construed as creating, any third party
beneficiary right of action upon any third party whatsoever.
 
6.4           Export Regulations.  Licensee shall not export, directly or
indirectly, any Software or other Confidential Information acquired under this
Agreement in violation of any applicable export and import laws and regulations
(including, without limitation, those of the United States).
 
6.5           Injunctive Relief.  Each Party agrees that if it breaches any of
its obligations with respect to the other Party’s Confidential Information or
infringes the other Party’s Intellectual Property Rights, it will cause the
other Party irreparable injury that cannot be readily remedied in monetary
damages in an action at law.  Therefore, each Party agrees that the other Party
shall be entitled to obtain, on an expedited basis from any court of competent
jurisdiction, and without the requirement of the posting of a bond or other
security, immediate injunctive relief to enjoin any such breach or prospective
breach or any infringement or prospective infringement.  The foregoing will be
in addition to, and not in lieu of, such other remedies as either Party may
otherwise have available to it under applicable law.
 
6.6           Waiver.  No waiver of any provision of this Agreement, or any
rights or obligations of either Party under this Agreement, will be effective,
except pursuant to a written instrument signed by the Party waiving compliance,
and any such waiver will be effective only in the specific instance and for the
specific purpose stated in such writing.
 
6.7           Severability of Provisions.  In the event that any provision of
this Agreement is found invalid or unenforceable pursuant to judicial decree or
decision, the remainder of this Agreement will remain valid and enforceable
according to its terms.
 
6.8           Force Majeure.  If, by reason of any labor dispute, strike,
lockout, riot, war, act of terrorism, inability to obtain labor or materials,
earthquake, fire or other action of the elements, accident, governmental
restriction, appropriation or other cause beyond the control of a Party, either
Party is unable to perform in whole or in part its obligations as set forth in
this Agreement, then such Party shall be relieved of those obligations to the
extent it is so unable to perform and such inability to perform shall not make
such Party liable to the other Party.  Neither Party shall be liable for any
loss, injury, delay, or damages suffered or incurred by the other Party due to
the above causes.
 
6.9           Binding Effect; Assignment.  This Agreement will be binding upon
and will inure to the benefit of the Parties and their respective heirs,
representatives, successors and permitted assigns.  BillWise may freely assign
this Agreement without the prior written consent of the Licensee; Licensee may
assign this Agreement only upon the prior written consent of BillWise, such
consent not to be unreasonably withheld.  If either Party subcontracts any of
its rights or obligations under this Agreement to any third party, such Party
shall remain fully responsible for the acts and omissions of its subcontractors
and for the performance of its obligations under this Agreement.
 
6.10           Forum, Governing Law and Jurisdiction.  The validity,
construction, interpretation, and legal effect of this Agreement will be
governed by the laws of the State of California (irrespective of its choice of
law rules) and the United States of America applicable to contracts entered into
and performed entirely within the State of California.  Any action at law or in
equity arising under or in connection with this Agreement will be filed only in
an appropriate State or Federal Court located in Orange County,
 

                                                                   
 
4 

--------------------------------------------------------------------------------

 

California.  The Parties hereby irrevocably consent and submit to the exclusive
personal jurisdiction of and venue in such courts for the purposes of litigating
any such action.
 
6.11           Notice.  Any notice given by either Party to the other shall be
in writing and will be sent by personal delivery, internationally recognized
overnight courier or U.S. Mail, certified, postage prepaid, return receipt
requested, to the Parties at their respective addresses set forth in the APA, or
such other address(es) as specified in writing by such Party in accordance with
this Section.  Notice will be effective when delivered or five (5) days after it
is sent, whichever is sooner.
 
6.12           Review of Counsel; Construction.  Each of the Parties
acknowledges that it has had the opportunity to have this Agreement reviewed by
independent legal counsel of its choice.  The rule of construction that any
ambiguity in an agreement be construed against the drafter will not apply to
this Agreement.  All references to periods of time reflect calendar periods,
unless expressly stated otherwise.  The headings to Sections of this Agreement
are for convenience or reference only and do not form a part of this Agreement
and will not in any way affect its interpretation.
 

                                                                 
 
5 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Effective
Date.
 
PRIMAL SOLUTIONS, INC.
BILLWISE, INC.
By:  /s/ John E. Rehfeld                                                  
                                                              
By:   /s/ Joseph R. Simrell                                              
                                                             
Name: John E. Rehfeld
Name: Joseph R. Simrell
Title: Authorized Person
Title: President
 
WIRELESS BILLING SYSTEMS
 
By:   /s/ John E. Rehfeld                                                 
                                                             
 
Name: John E. Rehfeld
 
Title: Authorized Person
 








 
 
 

--------------------------------------------------------------------------------

 


Exhibit B




ROYALTY ASSIGNMENT


(attached)
 
 
8

--------------------------------------------------------------------------------


 
 
ASSIGNMENT OF ROYALTIES AND RIGHTS
 
 
           THIS ASSIGNMENT OF ROYALTIES AND RIGHTS (this “Assignment”) is dated
as of January 15, 2009, and is entered into by PRIMAL SOLUTIONS, INC., a
Delaware corporation with an address at 19732 MacArthur Boulevard, Suite 100,
Irvine, California 92612 (“Primal”), and WIRELESS BILLING SYSTEMS, a California
corporation with an address at 19732 MacArthur Boulevard, Suite 100, Irvine,
California 92612 (“WBS”; Primal and WBS hereinafter collectively “Assignor”), in
favor of the parties indicating their acceptance below, each with an address at
527 Madison Avenue, Suite 2600, New York, New York 10022
(collectively  “Assignee”).
 
WHEREAS, Assignor and BillWise, Inc.(“BillWise”) have entered into a certain
Asset Purchase Agreement entered into effective as of January 1, 2009, a copy of
which is annexed hereto as Exhibit  A (the “Asset Purchase Agreement”), pursuant
to which, inter alia, Assignor has agreed to sell to BillWise certain of
Assignor’s assets (the “Transferred Assets”); and
 
WHEREAS, pursuant to Section 2.2 of the Asset Purchase Agreement, Assignor is
entitled to receive certain royalties as defined in the Asset Purchase Agreement
(“Royalties”) payable by BillWise; and
 
WHEREAS, pursuant to that certain Pledge and Security Agreement dated as of
March 31, 2006 by and between Assignor and Assignee (the “Pledge and Security
Agreement”), the Transferred Assets are subject to a lien and security interest
in favor of Assignee; and
 
WHEREAS, the transactions contemplated by the Asset Purchase Agreement
constitute an Event of Default under the Pledge and Security Agreement; and
 
WHEREAS, Assignor has requested that Assignee consent to the transfer of the
Transferred Assets pursuant to the Asset Purchase Agreement and release
Assignee’s lien on the Transferred Assets; and
 
WHEREAS, Assignee is willing to consent to the transfer of the Transferred
Assets and to the release of Assignee’s lien thereon, provided that, in
connection with the transactions contemplated by the Asset Purchase Agreement,
Assignor sell, transfer and convey to Assignee the Assigned Assets (hereinafter
defined);
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Primal and WBS hereby jointly and severally
hereby agree in favor of Assignee as follows:
 
1.  
Assignor does hereby grant, bargain, sell, assign, set over, convey and transfer
to Assignee: (i) all of Assignor’s right, title and interest in and to all
Royalties; (ii) all rights to reimbursement and payment of all other sums
described in Section 2.2 of the Asset

 
 
1

--------------------------------------------------------------------------------


 
 
Purchase Agreement; (iii) all rights of Assignor under the Asset Purchase
Agreement to preserve, protect and enforce the payment and reimbursement
obligations under Section 2.2 of the Asset Purchase Agreement; and (iv) all
indemnification rights under Article 12 of the Asset Purchase Agreement to the
extent pertaining to any of the foregoing (items (i) through and including (iv)
collectively the “Assigned Assets”); TO HAVE AND TO HOLD THE SAME unto Assignee,
Assignee’s heirs, successors and assigns, forever.

 
2.  
Assignor, for itself, its heirs, successors and assigns, by these presents does
agree to warrant and defend title in the Assigned Assets in favor of Assignee,
Assignee’s heirs, successors and assigns, against all claims whatsoever.

 
3.  
Assignor represents and warrants to Assignee that Assignor is the sole and
exclusive legal and equitable owner of, and has good and marketable title to and
right to convey, the Assigned Assets, free and clear of any mortgages, pledges,
liens, claims, security interests, agreements, restrictions, defects in title,
easements, encumbrances or charges whatsoever except for liens and security
interests in favor of Assignee.  Assignor further represents and warrants to
Assignee that Assignor has duly authorized this Assignment and that it is
enforceable against Assignor in accordance with its terms.  Assignor further
represents and warrants to Assignee that, immediately prior to the execution and
delivery hereof by Assignor, Assignor has a first priority, perfected lien upon
and security interest in the Transferred Assets.

 
4.  
Nothing contained in this Assignment shall be construed to release, impair or
otherwise affect Assignee’s lien upon and security interest in all Collateral
(as defined in the Pledge and Security Agreement) including, but not limited to,
all rights of Assignor under the Asset Purchase Agreement not otherwise conveyed
by Assignor to Assignee hereby.

 
5.  
Assignor hereby authorizes Assignee to take any and all appropriate action to
protect the right, title and interest hereby conveyed in connection with the
Assigned Assets in the name of Assignee or any other name (but for the benefit
of Assignee and its successors and assigns) against each and every person or
persons whomsoever claiming or asserting any claim against any or all of the
same.

 
6.  
Assignor agrees to execute and deliver from time to time any additional
agreements and instruments that Assignee reasonably determines are required to
perfect or confirm Assignee’s right, title

 
 
2

--------------------------------------------------------------------------------


 
6.  
and interest in and to the Assigned Assets and the assignment contemplated
hereby.

 
7.  
This Assignment may be executed in any number of counterparts, all such
counterparts shall be deemed to constitute one and the same instrument, and each
of the executed counterparts shall be deemed an original hereof.

 
8.  
This Assignment shall be governed by, and construed in accordance with, the law
(both substantive and procedural) of the State of New York, exclusive of the
application of conflict of laws principles.  This Assignment shall be binding
upon Assignor, its heirs, successors and assigns, and shall inure to the benefit
of Assignee, its heirs, successors and assigns.

 
 
ASSIGNOR HEREBY ACKNOWLEDGES THAT Assignee has designated Special Situations
Fund III QP, L.P. (the “Agent”) as Assignee’s agent hereunder to act on
Assignee’s behalf and to deal with Assignor and all others in all matters in
connection with this Assignment.  All actions authorized to be taken or to not
taken by the Assignee hereunder shall be taken or not taken by the Agent on
behalf of Assignee.
 
 
 [signature page follows]
 

                                                                 
 
  3

--------------------------------------------------------------------------------

 

 


 
IN WITNESS WHEREOF, Assignor has duly executed this Assignment as of the first
date written above.
 


 
PRIMAL SOLUTIONS, INC.
 


 
By: /s/ John E.
Rehfeld                                                                           
Name: John E. Rehfeld
Title:    Authorized Person






WIRELESS BILLING SYSTEMS
 


 
By: /s/ John E.
Rehfeld                                                                         
 
Name: John E. Rehfeld
Title:    Authorized Person








ACCEPTED:


SPECIAL SITUATIONS FUND III QP, L.P.,
SPECIAL SITUATIONS FUND III, L.P.
SPECIAL SITUATIONS PRIVATE EQUITY FUND, L.P.
SPECIAL SITUATIONS TECHNOLOGY FUND, L.P.
SPECIAL SITUATIONS TECHNOLOGY FUND II, L.P.






By: /s/ David M. Greenhouse                                                  
Name: David M. Greenhouse
Title: Managing Director

                                                                 
 
4 

--------------------------------------------------------------------------------

 







CONSENT AND ACKNOWLEDGMENT


The undersigned hereby consents to the assignment hereinabove set forth and
agrees: (i) to make payment of all Royalties directly to Agent without offset,
defense or counterclaim whatsoever; (ii) to send to Assignee all statements,
notices and other communications required or permitted pursuant to Section 2.2
of the Asset Purchase Agreement, and (iii) to recognize Assignee as  the party
entitled to exercise all rights of Assignor under the Asset Purchase Agreement
with respect to the Assigned Assets including, but not limited to, the right to
audit the books and records of BillWise under Section 2.2(d) of the Asset
Purchase Agreement.


Date:  January 15, 2009.




BILLWISE, INC.




By: /s/ Joseph R. Simrell                                  
Name:  Joseph R. Simrell
Title  President

                                                                 
 
5 

--------------------------------------------------------------------------------

 



 
STATE OF California )
COUNTY OF Orange )




On January 13, 2009, before me, Jayne Freed, the undersigned, Notary Public in
and for said State, personally appeared:

                                                                       John E.
Rehfeld                                                                                             
                                                     Name of Signer(s)
 
Who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.
 
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
 
WITNESS my hand and official seal.
 
 
 
 
 
 
 
Signature /s/ Jayne Freed                                       
            (Seal)





 
6 

--------------------------------------------------------------------------------

 



 


STATE OF California )
COUNTY OF Orange )




On January 13, 2009, before me, Jayne Freed, the undersigned, Notary Public in
and for said State, personally appeared:

                                                                       John E.
Rehfeld                                                                                             
                                                     Name of Signer(s)


Who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.














Signature /s/ Jayne Freed                                       
            (Seal)



                                                                 
 
7 

--------------------------------------------------------------------------------

 



ACKNOWLEDGMENT


STATE OF California )
COUNTY OF Orange )




On January 15, 2009, before me, Terrea Tamanaha, the undersigned, Notary Public
in and for said State, personally appeared:

                                                                      Joseph R.
Simrell    
                                                                                             
                                                     Name of Signer(s)


Who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.














Signature /s/ Terrea
Tamanaha                                                    (Seal)



                                                                
 
8 

--------------------------------------------------------------------------------

 

STATE OF __________________  )
COUNTY OF ________________  )




On ______________________, 2009, before me, ___________________________________,
the undersigned, Notary Public in and for said State, personally appeared:




                                                     Name of Signer(s)


Who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.


WITNESS my hand and official seal.














Signature             (Seal)





                                                                 
 
9 

--------------------------------------------------------------------------------

 

EXHIBIT A


[attach Asset Purchase Agreement]

                                                                  
 
 

--------------------------------------------------------------------------------

 
Exhibit C




UCC TERMINATION STATEMENTS


(attached)











                                                             
 
9 

--------------------------------------------------------------------------------

 

 [uccprimalpg1.jpg]
 

--------------------------------------------------------------------------------


[uccprimalpg2.jpg]
 
 

--------------------------------------------------------------------------------


 
[uccprimalpg3.jpg]
 
 

--------------------------------------------------------------------------------


[uccprimalpg4.jpg]
 

--------------------------------------------------------------------------------


[uccprimalpg5.jpg]
 
 

--------------------------------------------------------------------------------


 
[uccprimalpg6.jpg]
 

--------------------------------------------------------------------------------


[uccwbspg1.jpg]
 

--------------------------------------------------------------------------------


[uccwbspg2.jpg]
 

--------------------------------------------------------------------------------


[uccwbspg3.jpg]
 

--------------------------------------------------------------------------------


[uccwbspg4.jpg]
 

--------------------------------------------------------------------------------


[uccwbspg5.jpg]
 

--------------------------------------------------------------------------------


[uccwbspg6.jpg]
 

--------------------------------------------------------------------------------

